OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21260 CM Advisors Family of Funds (Exact name of registrant as specified in charter) 805 Las Cimas Parkway, Suite 430 Austin, Texas (Address of principal executive offices) (Zip code) Tina Bloom, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(513) 587-3400 Date of fiscal year end:February 28 Date of reporting period:July 1, 2012 - June 30, 2013 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)CM Advisors Family of Funds By (Signature and Title)* /s/ Arnold Van Den Berg Arnold Van Den Berg, Chairman and President Date July 24, 2013 * Print the name and title of each signing officer under his or her signature. EXHIBIT A INVESTMENT COMPANY REPORT CM ADVISORS FAMILY OF FUNDS PROXY VOTING RECORD 7/1/2012 - 6/30/2013 CM ADVISORS FUND Meeting Date Range: 01-Jul-2012 To 30-Jun-2013 Investment Company Report SERVOTRONICS, INC. Security Meeting Type Annual Ticker Symbol SVT Meeting Date 03-Jul-2012 ISIN US8177321002 Agenda 933654457 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DR. N.D. TRBOVICH For For 2 DR. WILLIAM H. DUERIG For For 3 DONALD W. HEDGES, ESQ. For For 4 N.D. TRBOVICH, JR. For For 2. TO APPROVE THE ADOPTION OF THE SERVOTRONICS, INC. 2012 LONG-TERM INCENTIVE PLAN. Management For For 3. TO CONSIDER AND RATIFY THE APPOINTMENT OF FREED MAXICK CPAS, P.C. AS THE COMPANY'S INDEPENDENT REGISTERED ACCOUNTING FIRM FOR THE 2 Management For For STEELCASE INC. Security Meeting Type Annual Ticker Symbol SCS Meeting Date 11-Jul-2012 ISIN US8581552036 Agenda 933643428 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WILLIAM P. CRAWFORD For For 2 R. DAVID HOOVER For For 3 ELIZABETH VALK LONG For For 4 ROBERT C. PEW III For For 5 P. CRAIG WELCH, JR. For For 2. APPROVAL OF THE STEELCASE INC. MANAGEMENT INCENTIVE PLAN Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management For For DELL INC. Security 24702R101 Meeting Type Annual Ticker Symbol DELL Meeting Date 13-Jul-2012 ISIN US24702R1014 Agenda 933646119 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JAMES W. BREYER Management For For 1B. ELECTION OF DIRECTOR: DONALD J. CARTY Management For For 1C. ELECTION OF DIRECTOR: JANET F. CLARK Management For For 1D. ELECTION OF DIRECTOR: LAURA CONIGLIARO Management For For 1E. ELECTION OF DIRECTOR: MICHAEL S. DELL Management For For 1F. ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN Management For For 1G. ELECTION OF DIRECTOR: WILLIAM H. GRAY, III Management For For 1H. ELECTION OF DIRECTOR: GERARD J. KLEISTERLEE Management For For 1I. ELECTION OF DIRECTOR: KLAUS S. LUFT Management For For 1J. ELECTION OF DIRECTOR: ALEX J. MANDL Management For For 1K. ELECTION OF DIRECTOR: SHANTANU NARAYEN Management For For 1L. ELECTION OF DIRECTOR: H. ROSS PEROT, JR. Management For For 2. RATIFICATION OF SELECTION OF PRICEWATERHOUSECOOPERS LLP AS DELL'S INDEPENDENT AUDITOR FOR FISCAL 2013 Management For For 3. APPROVAL, ON AN ADVISORY BASIS, OF DELL'S COMPENSATION OF ITS NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT Management For For 4. APPROVAL OF THE DELL INC. 2012 LONG- TERM INCENTIVE PLAN Management For For TIDEWATER INC. Security Meeting Type Annual Ticker Symbol TDW Meeting Date 19-Jul-2012 ISIN US8864231027 Agenda 933659370 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 M. JAY ALLISON For For 2 JAMES C. DAY For For 3 RICHARD T. DU MOULIN For For 4 MORRIS E. FOSTER For For 5 J. WAYNE LEONARD For For 6 JON C. MADONNA For For 7 JOSEPH H. NETHERLAND For For 8 RICHARD A. PATTAROZZI For For 9 JEFFREY M. PLATT For For 10 NICHOLAS J. SUTTON For For 11 CINDY B. TAYLOR For For 12 DEAN E. TAYLOR For For 13 JACK E. THOMPSON For For 2. SAY ON PAY VOTE - AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION (AS DISCLOSED IN THE PROXY STATEMENT). Management For For 3. RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MARCH 31, 2013. Management For For VELTI PLC Security G93285107 Meeting Type Annual Ticker Symbol VELT Meeting Date 25-Jul-2012 ISIN JE00B41PDC45 Agenda 933662012 - Management Item Proposal Type Vote For/Against Management 1. TO RECEIVE THE COMPANY'S ACCOUNTS FOR THE YEAR ENDED 31 DECEMBER 2011 TOGETHER WITH THE AUDITORS' REPORT ON THOSE ACCOUNTS. Management For For 2. TO ELECT PHOKION POTAMIANOS AS A DIRECTOR OF THE COMPANY. Management For For 3. TO ELECT MARI BAKER AS A DIRECTOR OF THE COMPANY. Management For For 4. TO RE-ELECT NICHOLAS P. NEGROPONTE AS A DIRECTOR OF THE COMPANY. Management For For 5. TO RE-ELECT ALEX MOUKAS AS A DIRECTOR OF THE COMPANY. Management For For 6. TO RE-APPOINT BAKER TILLY VIRCHOW KRAUSE, LLP AS AUDITORS OF THE COMPANY. Management For For 7. TO AUTHORIZE THE BOARD TO DETERMINE THE REMUNERATION OF THE AUDITORS. Management For For 8. TO APPROVE THE PROPOSED AMENDMENTS TO THE VELTI PLC 2009 US EMPLOYEE SHARE INCENTIVE PLAN. Management Against Against 9. TO APPROVE THE PROPOSED AMENDMENTS TO THE VELTI PLC 2009 US NON-EMPLOYEE SHARE INCENTIVE PLAN. Management Against Against PLANAR SYSTEMS, INC. Security Meeting Type Special Ticker Symbol PLNR Meeting Date 15-Aug-2012 ISIN US7269001035 Agenda 933669989 - Management Item Proposal Type Vote For/Against Management 1. TO APPROVE AN AMENDMENT TO THE PLANAR SYSTEMS, INC. 2009 INCENTIVE PLAN TO RESERVE AN ADDITIONAL THEREUNDER. Management Against Against 2. TO RATIFY THE APPROVAL BY THE BOARD OF DIRECTORS OF AN AMENDMENT TO THE COMPANY'S SECOND RESTATED BYLAWS. Management For For MEDTRONIC, INC. Security Meeting Type Annual Ticker Symbol MDT Meeting Date 23-Aug-2012 ISIN US5850551061 Agenda 933668040 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 RICHARD H. ANDERSON For For 2 VICTOR J. DZAU, M.D. For For 3 OMAR ISHRAK For For 4 SHIRLEY ANN JACKSON PHD For For 5 MICHAEL O. LEAVITT For For 6 JAMES T. LENEHAN For For 7 DENISE M. O'LEARY For For 8 KENDALL J. POWELL For For 9 ROBERT C. POZEN For For 10 JACK W. SCHULER For For 2 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS MEDTRONIC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3 A NON-BINDING ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION (A "SAY-ON-PAY" VOTE). Management For For 4 TO AMEND THE COMPANY'S ARTICLES OF INCORPORATION TO PROVIDE FOR MAJORITY VOTE IN UNCONTESTED ELECTIONS OF DIRECTORS. Management For For 5 TO APPROVE THE PROXY ACCESS SHAREHOLDER PROPOSAL. Shareholder Against For 6 TO APPROVE ADOPTION OF A SIMPLE MAJORITY SHAREHOLDER PROPOSAL. Shareholder For Against KORN/FERRY INTERNATIONAL Security Meeting Type Annual Ticker Symbol KFY Meeting Date 27-Sep-2012 ISIN US5006432000 Agenda 933682800 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WILLIAM R. FLOYD For For 2 GEORGE T. SHAHEEN For For 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY'S 2 Management For For 3. PROPOSAL TO APPROVE THE ADVISORY (NON-BINDING) RESOLUTION REGARDING EXECUTIVE COMPENSATION. Management For For 4. STOCKHOLDER PROPOSAL TO DECLASSIFY THE BOARD OF DIRECTORS. Shareholder For Against 5. AMENDMENT AND RESTATEMENT OF AMENDED AND RESTATED 2008 STOCK INCENTIVE PLAN. Management For For CINTAS CORPORATION Security Meeting Type Annual Ticker Symbol CTAS Meeting Date 16-Oct-2012 ISIN US1729081059 Agenda 933683965 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: GERALD S. ADOLPH Management For For 1B. ELECTION OF DIRECTOR: JOHN F. BARRETT Management For For 1C. ELECTION OF DIRECTOR: MELANIE W. BARSTAD Management For For 1D. ELECTION OF DIRECTOR: RICHARD T. FARMER Management For For 1E. ELECTION OF DIRECTOR: SCOTT D. FARMER Management For For 1F. ELECTION OF DIRECTOR: JAMES J. JOHNSON Management For For 1G. ELECTION OF DIRECTOR: ROBERT J. KOHLHEPP Management For For 1H. ELECTION OF DIRECTOR: JOSEPH SCAMINACE Management For For 1I. ELECTION OF DIRECTOR: RONALD W. TYSOE Management For For 2. ADVISORY RESOLUTION TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. RATIFICATION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013. Management For For THE L.S. STARRETT COMPANY Security Meeting Type Annual Ticker Symbol SCX Meeting Date 17-Oct-2012 ISIN US8556681091 Agenda 933688751 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DAVID A. LEMOINE For For 2 DOUGLAS A. STARRETT For For 2. TO APPROVE THE L.S. STARRETT COMPANY 2012 EMPLOYEES' STOCK PURCHASE PLAN. Management For For 3. TO APPROVE THE L.S. STARRETT COMPANY 2012 LONG-TERM INCENTIVE PLAN. Management For For 4. TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS THE COMPANY'S PUBLIC ACCOUNTING FIRM FOR FISCAL 2013. Management For For PAYCHEX, INC. Security Meeting Type Annual Ticker Symbol PAYX Meeting Date 23-Oct-2012 ISIN US7043261079 Agenda 933687406 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: B. THOMAS GOLISANO Management For For 1B. ELECTION OF DIRECTOR: JOSEPH G. DOODY Management For For 1C. ELECTION OF DIRECTOR: DAVID J. S. FLASCHEN Management For For 1D. ELECTION OF DIRECTOR: PHILLIP HORSLEY Management For For 1E. ELECTION OF DIRECTOR: GRANT M. INMAN Management For For 1F. ELECTION OF DIRECTOR: PAMELA A. JOSEPH Management For For 1G. ELECTION OF DIRECTOR: MARTIN MUCCI Management For For 1H. ELECTION OF DIRECTOR: JOSEPH M. TUCCI Management For For 1I. ELECTION OF DIRECTOR: JOSEPH M. VELLI Management For For 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For MOLEX INCORPORATED Security Meeting Type Annual Ticker Symbol MOLX Meeting Date 26-Oct-2012 ISIN US6085541018 Agenda 933686098 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MICHELLE L. COLLINS For For 2 FRED L. KREHBIEL For For 3 DAVID L. LANDSITTEL For For 4 JOE W. LAYMON For For 5 JAMES S. METCALF For For 2. RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE INDEPENDENT AUDITOR FOR FISCAL YEAR2013. Management For For II-VI INCORPORATED Security Meeting Type Annual Ticker Symbol IIVI Meeting Date 02-Nov-2012 ISIN US9021041085 Agenda 933688749 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF CLASS ONE DIRECTOR FOR A THREE-YEAR TERM: MARC Y.E. PELAEZ Management For For 1B. ELECTION OF CLASS ONE DIRECTOR FOR A THREE-YEAR TERM: HOWARD H. XIA Management For For 1C. ELECTION OF CLASS ONE DIRECTOR FOR A THREE-YEAR TERM: VINCENT D. MATTERA, JR. Management For For 2A. ELECTION OF CLASS TWO DIRECTOR FOR A ONE-YEAR TERM: WENDY F. DICICCO Management For For 3. ADVISORY VOTE TO APPROVE THE COMPANY'S NAMED EXECUTIVE OFFICER COMPENSATION Management For For 4. APPROVAL OF THE II-VI INCORPORATED 2 Management For For 5. RATIFICATION OF THE AUDIT COMMITTEE'S SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2013 Management For For PERCEPTRON, INC. Security 71361F100 Meeting Type Annual Ticker Symbol PRCP Meeting Date 13-Nov-2012 ISIN US71361F1003 Agenda 933696190 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DAVID J. BEATTIE For For 2 KENNETH R. DABROWSKI For For 3 PHILIP J. DECOCCO For For 4 W. RICHARD MARZ For For 5 ROBERT S. OSWALD For For 6 JAMES A. RATIGAN For For 7 HARRY T. RITTENOUR For For 8 TERRYLL R. SMITH For For 2. RATIFICATION OF THE SELECTION OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT AUDITORS. Management For For LIFEVANTAGE CORPORATION Security 53222K106 Meeting Type Annual Ticker Symbol LFVN Meeting Date 14-Nov-2012 ISIN US53222K1060 Agenda 933699146 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MR. M.A. BEINDORFF For For 2 MR. DAVE S. MANOVICH For For 3 MR. GARRY MAURO For For 4 MR. GEORGE METZGER For For 5 MR. DOUGLAS C. ROBINSON For For 6 MR. RICHARD OKUMOTO For For 7 MR. ELWOOD H. SPEDDEN For For 2. A NON-BINDING ADVISORY VOTE APPROVING THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED PURSUANT TO THE COMPENSATION DISCLOSURE RULES OF THE SECURITIES AND EXCHANGE COMMISSION, INCLUDING THE COMPENSATION TABLES AND NARRATIVE DISCUSSION IN THE PROXY STATEMENT UNDER THE CAPTION "COMPENSATION DISCUSSION AND ANALYSIS." Management For For 3. A NON-BINDING ADVISORY VOTE AS TO THE FREQUENCY OF SHAREHOLDER ADVISORY VOTES ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management 1 Year Against 4. TO RATIFY THE APPOINTMENT OF EHRHARDT KEEFE STEINER & HOTTMAN PC AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING JUNE 30, 2013. Management For For CISCO SYSTEMS, INC. Security 17275R102 Meeting Type Annual Ticker Symbol CSCO Meeting Date 15-Nov-2012 ISIN US17275R1023 Agenda 933691708 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: CAROL A. BARTZ Management For For 1B. ELECTION OF DIRECTOR: MARC BENIOFF Management For For 1C. ELECTION OF DIRECTOR: M. MICHELE BURNS Management For For 1D. ELECTION OF DIRECTOR: MICHAEL D. CAPELLAS Management For For 1E. ELECTION OF DIRECTOR: LARRY R. CARTER Management For For 1F. ELECTION OF DIRECTOR: JOHN T. CHAMBERS Management For For 1G. ELECTION OF DIRECTOR: BRIAN L. HALLA Management For For 1H. ELECTION OF DIRECTOR: DR. JOHN L. HENNESSY Management For For 1I ELECTION OF DIRECTOR: DR. KRISTINA M. JOHNSON Management For For 1J. ELECTION OF DIRECTOR: RICHARD M. KOVACEVICH Management For For 1K. ELECTION OF DIRECTOR: RODERICK C. MCGEARY Management For For 1L. ELECTION OF DIRECTOR: ARUN SARIN Management For For 1M. ELECTION OF DIRECTOR: STEVEN M. WEST Management For For 2. APPROVAL OF AMENDMENT AND RESTATEMENT OF THE EXECUTIVE INCENTIVE PLAN. Management Against Against 3. APPROVAL, ON AN ADVISORY BASIS, OF EXECUTIVE COMPENSATION. Management For For 4. RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL Management For For 5. APPROVAL TO HAVE CISCO'S BOARD ADOPT A POLICY TO HAVE AN INDEPENDENT BOARD CHAIRMAN WHENEVER POSSIBLE. Shareholder For Against 6. APPROVAL TO REQUEST CISCO MANAGEMENT TO PREPARE A REPORT ON "CONFLICT MINERALS" IN CISCO'S SUPPLY CHAIN. Shareholder Against For MICROSOFT CORPORATION Security Meeting Type Annual Ticker Symbol MSFT Meeting Date 28-Nov-2012 ISIN US5949181045 Agenda 933691784 - Management Item Proposal Type Vote For/Against Management 1. ELECTION OF DIRECTOR: STEVEN A. BALLMER Management For For 2. ELECTION OF DIRECTOR: DINA DUBLON Management For For 3. ELECTION OF DIRECTOR: WILLIAM H. GATES III Management For For 4. ELECTION OF DIRECTOR: MARIA M. KLAWE Management For For 5. ELECTION OF DIRECTOR: STEPHEN J. LUCZO Management For For 6. ELECTION OF DIRECTOR: DAVID F. MARQUARDT Management For For 7. ELECTION OF DIRECTOR: CHARLES H. NOSKI Management For For 8. ELECTION OF DIRECTOR: HELMUT PANKE Management For For 9. ELECTION OF DIRECTOR: JOHN W. THOMPSON Management For For ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION (THE BOARD RECOMMENDS A VOTE FOR THIS PROPOSAL) Management For For APPROVAL OF EMPLOYEE STOCK PURCHASE PLAN (THE BOARD RECOMMENDS A VOTE FOR THIS PROPOSAL) Management For For RATIFICATION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT AUDITOR FOR FISCAL YEAR 2013 (THE BOARD RECOMMENDS A VOTE FOR THIS PROPOSAL) Management For For SHAREHOLDER PROPOSAL - ADOPT CUMULATIVE VOTING (THE BOARD RECOMMENDS A VOTE AGAINST THIS PROPOSAL) Shareholder Against For WMS INDUSTRIES INC. Security Meeting Type Annual Ticker Symbol WMS Meeting Date 06-Dec-2012 ISIN US9292971093 Agenda 933698764 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ROBERT J. BAHASH For For 2 BRIAN R. GAMACHE For For 3 PATRICIA M. NAZEMETZ For For 4 MATTHEW H. PAULL For For 5 EDWARD W. RABIN, JR. For For 6 IRA S. SHEINFELD For For 7 BOBBY L. SILLER For For 8 WILLIAM J. VARESCHI, JR For For 9 KEITH R. WYCHE For For 2. THE APPROVAL OF THE ADOPTION OF THE WMS INDUSTRIES INC. INCENTIVE PLAN (2012 RESTATEMENT). Management Against Against 3. THE RATIFICATION OF ERNST & YOUNG AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013. Management For For 4. THE APPROVAL OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management For For DAWSON GEOPHYSICAL COMPANY Security Meeting Type Annual Ticker Symbol DWSN Meeting Date 22-Jan-2013 ISIN US2393591027 Agenda 933720600 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 PAUL H. BROWN For For 2 CRAIG W. COOPER For For 3 GARY M. HOOVER For For 4 STEPHEN C. JUMPER For For 5 JACK D. LADD For For 6 TED R. NORTH For For 7 TIM C. THOMPSON For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF THE ACCOUNTING FIRM APPOINTED AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER30, 2013, AS NAMED IN THE COMPANY'S PROXY STATEMENT FOR THE ANNUAL MEETING. Management For For 3. PROPOSAL TO APPROVE A NON-BINDING ADVISORY RESOLUTION ON THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT OF THE COMPANY FOR THE 2 PURSUANT TO THE COMPENSATION DISCLOSURE RULES OF THE SECURITIES AND EXCHANGE COMMISSION. Management For For JACOBS ENGINEERING GROUP INC. Security Meeting Type Annual Ticker Symbol JEC Meeting Date 24-Jan-2013 ISIN US4698141078 Agenda 933718465 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ROBERT C. DAVIDSON, JR. Management For For 1B. ELECTION OF DIRECTOR: RALPH E. EBERHART Management For For 1C. ELECTION OF DIRECTOR: EDWARD V. FRITZKY Management For For 1D. ELECTION OF DIRECTOR: CHRISTOPHER M.T. THOMPSON Management For For 2. TO APPROVE THE AMENDMENT TO AND RESTATEMENT OF THE 1999 STOCK INCENTIVE PLAN. Management For For 3. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 4. TO APPROVE, BY NON-BINDING VOTE, THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 5. SHAREHOLDER PROPOSAL REGARDING DECLASSIFICATION OF THE BOARD OF DIRECTORS. Shareholder For Against HUTCHINSON TECHNOLOGY INCORPORATED Security Meeting Type Annual Ticker Symbol HTCH Meeting Date 30-Jan-2013 ISIN US4484071067 Agenda 933718706 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WAYNE M. FORTUN For For 2 MARTHA GOLDBERG ARONSON For For 3 RUSSELL HUFFER For For 4 RICHARD J. PENN For For 5 FRANK P. RUSSOMANNO For For 6 PHILIP E. SORAN For For 7 THOMAS R. VERHAGE For For 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For 3. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE 2 Management For For EMERSON ELECTRIC CO. Security Meeting Type Annual Ticker Symbol EMR Meeting Date 05-Feb-2013 ISIN US2910111044 Agenda 933717261 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 C.A.H. BOERSIG* For For 2 J.B. BOLTEN* For For 3 M.S. LEVATICH* For For 4 R.L. STEPHENSON* For For 5 A.A. BUSCH III# For For 2. APPROVAL, BY NON-BINDING ADVISORY VOTE, OF EMERSON ELECTRIC CO. EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 4. APPROVAL OF AN AMENDMENT TO THE RESTATED ARTICLES OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS. Management For For 5. APPROVAL OF THE STOCKHOLDER PROPOSAL REQUESTING THE ISSUANCE OF A SUSTAINABILITY REPORT AS DESCRIBED IN THE PROXY STATEMENT. Shareholder Against For DOLBY LABORATORIES, INC. Security 25659T107 Meeting Type Annual Ticker Symbol DLB Meeting Date 05-Feb-2013 ISIN US25659T1079 Agenda 933719710 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 KEVIN YEAMAN For For 2 PETER GOTCHER For For 3 DAVID DOLBY For For 4 N. DONATIELLO, JR. For For 5 MICHELINE CHAU For For 6 BILL JASPER For For 7 SANFORD ROBERTSON For For 8 ROGER SIBONI For For 9 AVADIS TEVANIAN, JR. For For 2. TO APPROVE AN AMENDMENT AND RESTATEMENT OF THE DOLBY LABORATORIES, INC. 2 Management Against Against 3. TO APPROVE AN AMENDMENT AND RESTATEMENT OF THE DOLBY LABORATORIES, INC. EMPLOYEE STOCK PURCHASE PLAN. Management For For 4. TO APPROVE AN ADVISORY VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 5. TO APPROVE AN ADVISORY VOTE ON THE FREQUENCY OF HOLDING FUTURE ADVISORY VOTES TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management 1 Year For 6. TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 27, 2013. Management For For KEY TECHNOLOGY, INC. Security Meeting Type Annual Ticker Symbol KTEC Meeting Date 07-Feb-2013 ISIN US4931431013 Agenda 933723353 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JOHN E. PELO For For 2 CHARLES H. STONECIPHER For For 2. PROPOSAL TO CONSIDER ADVISORY APPROVAL OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 3. PROPOSAL TO RATIFY SELECTION OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE 2 Management For For INSTEEL INDUSTRIES, INC. Security 45774W108 Meeting Type Annual Ticker Symbol IIIN Meeting Date 12-Feb-2013 ISIN US45774W1080 Agenda 933723377 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 C. RICHARD VAUGHN For For 2 LOUIS E. HANNEN For For 2. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR EXECUTIVE OFFICERS. Management For For 3. RATIFICATION OF APPOINTMENT OF GRANT THORNTON LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR OUR FISCAL YEAR 2013. Management For For POWELL INDUSTRIES, INC. Security Meeting Type Annual Ticker Symbol POWL Meeting Date 20-Feb-2013 ISIN US7391281067 Agenda 933724533 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JOSEPH L. BECHERER For For 2 MICHAEL A. LUCAS For For 3 THOMAS W. POWELL For For 2. TO HOLD A STOCKHOLDER ADVISORY VOTE ON THE COMPENSATION OF EXECUTIVES, AS DISCLOSED PURSUANT TO THE COMPENSATION DISCLOSURE RULES OF THE SECURITIES AND EXCHANGE COMMISSION, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, THE COMPENSATION TABLES AND ANY RELATED MATERIAL DISCLOSED IN THIS PROXY STATEMENT ("SAY-ON-PAY"). Management For For APPLIED MATERIALS, INC. Security Meeting Type Annual Ticker Symbol AMAT Meeting Date 05-Mar-2013 ISIN US0382221051 Agenda 933727577 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: AART J. DE GEUS Management For For 1B. ELECTION OF DIRECTOR: STEPHEN R. FORREST Management For For 1C. ELECTION OF DIRECTOR: THOMAS J. IANNOTTI Management For For 1D. ELECTION OF DIRECTOR: SUSAN M. JAMES Management For For 1E. ELECTION OF DIRECTOR: ALEXANDER A. KARSNER Management For For 1F. ELECTION OF DIRECTOR: GERHARD H. PARKER Management For For 1G. ELECTION OF DIRECTOR: DENNIS D. POWELL Management For For 1H. ELECTION OF DIRECTOR: WILLEM P. ROELANDTS Management For For 1I. ELECTION OF DIRECTOR: JAMES E. ROGERS Management For For 1J. ELECTION OF DIRECTOR: MICHAEL R. SPLINTER Management For For 1K. ELECTION OF DIRECTOR: ROBERT H. SWAN Management For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF APPLIED MATERIALS' NAMED EXECUTIVE OFFICERS. Management For For 3. TO RATIFY THE APPOINTMENT OF KPMG LLP AS APPLIED MATERIALS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013. Management For For ABM INDUSTRIES INCORPORATED Security Meeting Type Annual Ticker Symbol ABM Meeting Date 05-Mar-2013 ISIN US0009571003 Agenda 933731590 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 LUKE S. HELMS For For 2 SUDHAKAR KESAVAN For For 3 WILLIAM W. STEELE For For 2. PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS ABM INDUSTRIES INCORPORATED'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013. Management For For 3. PROPOSAL TO APPROVE, BY ADVISORY VOTE, EXECUTIVE COMPENSATION. Management For For TOLL BROTHERS, INC. Security Meeting Type Annual Ticker Symbol TOL Meeting Date 13-Mar-2013 ISIN US8894781033 Agenda 933733506 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DOUGLAS C. YEARLEY, JR. For For 2 ROBERT S. BLANK For For 3 EDWARD G. BOEHNE For For 4 RICHARD J. BRAEMER For For 5 CARL E. MARBACH For For 6 STEPHEN A. NOVICK For For 7 PAUL E. SHAPIRO For For 2. THE RATIFICATION OF THE RE- APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management For For 3. THE APPROVAL, IN AN ADVISORY AND NON-BINDING VOTE, OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 4. THE RE-APPROVAL OF THE MATERIAL TERMS OF THE PERFORMANCE GOALS UNDER THE TOLL BROTHERS, INC. AMENDED AND RESTATED STOCK INCENTIVE PLAN FOR EMPLOYEES (2007). Management For For 5. A STOCKHOLDER PROPOSAL RELATING TO A MAJORITY VOTING STANDARD IN THE ELECTION OF DIRECTORS. Shareholder Against For M.D.C. HOLDINGS, INC. Security Meeting Type Annual Ticker Symbol MDC Meeting Date 18-Mar-2013 ISIN US5526761086 Agenda 933733948 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 MICHAEL A. BERMAN For For 2 HERBERT T. BUCHWALD For For 3 LARRY A. MIZEL For For 2 TO APPROVE THE M.D.C. HOLDINGS, INC. 2-BASED COMPENSATION PLAN. Management For For 3 TO APPROVE AN AMENDMENT TO THE M.D.C. HOLDINGS, INC. 2011 EQUITY INCENTIVE PLAN. Management For For 4 TO APPROVE AN ADVISORY PROPOSAL REGARDING THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS (SAY ON PAY). Management For For 5 TO APPROVE THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2013 FISCAL YEAR. Management For For HEWLETT-PACKARD COMPANY Security Meeting Type Annual Ticker Symbol HPQ Meeting Date 20-Mar-2013 ISIN US4282361033 Agenda 933731615 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: M.L. ANDREESSEN Management For For 1B. ELECTION OF DIRECTOR: S. BANERJI Management For For 1C. ELECTION OF DIRECTOR: R.L. GUPTA Management For For 1D. ELECTION OF DIRECTOR: J.H. HAMMERGREN Management For For 1E. ELECTION OF DIRECTOR: R.J. LANE Management For For 1F. ELECTION OF DIRECTOR: A.M. LIVERMORE Management For For 1G. ELECTION OF DIRECTOR: G.M. REINER Management For For 1H. ELECTION OF DIRECTOR: P.F. RUSSO Management For For 1I. ELECTION OF DIRECTOR: G.K. THOMPSON Management For For 1J. ELECTION OF DIRECTOR: M.C. WHITMAN Management For For 1K. ELECTION OF DIRECTOR: R.V. WHITWORTH Management For For 2. RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING OCTOBER 31, 2013. Management For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 4. AMEND HP'S AMENDED AND RESTATED BYLAWS TO PERMIT STOCKHOLDER PROXY ACCESS. Management For For 5. APPROVAL OF THE SECOND AMENDED AND RESTATED HEWLETT-PACKARD COMPANY 2 Management For For 6. STOCKHOLDER PROPOSAL RELATING TO THE FORMATION OF A HUMAN RIGHTS COMMITTEE. Shareholder Against For 7. STOCKHOLDER PROPOSAL ENTITLED "2013 HEWLETT-PACKARD RESOLUTION ON HUMAN RIGHTS POLICY." Shareholder Against For 8. STOCKHOLDER PROPOSAL ENTITLED "EXECUTIVES TO RETAIN SIGNIFICANT STOCK." Shareholder Against For UNIVERSAL FOREST PRODUCTS, INC. Security Meeting Type Annual Ticker Symbol UFPI Meeting Date 17-Apr-2013 ISIN US9135431040 Agenda 933739635 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WILLIAM G. CURRIE For For 2 JOHN M. ENGLER For For 3 BRUCE A. MERINO For For 2. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2013. Management For For 3. TO APPROVE EXECUTIVE COMPENSATION. (THIS IS AN ADVISORY VOTE) Management For For 4. TO AMEND THE COMPANY'S EQUAL EMPLOYMENT OPPORTUNITY POLICY. Shareholder Against For INNOVATIVE SOLUTIONS AND SUPPORT, INC. Security 45769N105 Meeting Type Annual Ticker Symbol ISSC Meeting Date 18-Apr-2013 ISIN US45769N1054 Agenda 933731463 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: ROBERT A. MIONIS Management For For 1B ELECTION OF DIRECTOR: ROBERT H. RAU Management For For 2 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2013. Management For For WELLS FARGO & COMPANY Security Meeting Type Annual Ticker Symbol WFC Meeting Date 23-Apr-2013 ISIN US9497461015 Agenda 933743696 - Management Item Proposal Type Vote For/Against Management 1A) ELECTION OF DIRECTOR: JOHN D. BAKER II Management For For 1B) ELECTION OF DIRECTOR: ELAINE L. CHAO Management For For 1C) ELECTION OF DIRECTOR: JOHN S. CHEN Management For For 1D) ELECTION OF DIRECTOR: LLOYD H. DEAN Management For For 1E) ELECTION OF DIRECTOR: SUSAN E. ENGEL Management For For 1F) ELECTION OF DIRECTOR: ENRIQUE HERNANDEZ, JR. Management For For 1G) ELECTION OF DIRECTOR: DONALD M. JAMES Management For For 1H) ELECTION OF DIRECTOR: CYNTHIA H. MILLIGAN Management For For 1I) ELECTION OF DIRECTOR: FEDERICO F. PENA Management For For 1J) ELECTION OF DIRECTOR: HOWARD V. RICHARDSON Management For For 1K) ELECTION OF DIRECTOR: JUDITH M. RUNSTAD Management For For 1L) ELECTION OF DIRECTOR: STEPHEN W. SANGER Management For For 1M) ELECTION OF DIRECTOR: JOHN G. STUMPF Management For For 1N) ELECTION OF DIRECTOR: SUSAN G. SWENSON Management For For 2. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. PROPOSAL TO APPROVE THE COMPANY'S AMENDED AND RESTATED LONG-TERM INCENTIVE COMPENSATION PLAN. Management For For 4. PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 5. STOCKHOLDER PROPOSAL TO ADOPT A POLICY REQUIRING AN INDEPENDENT CHAIRMAN. Shareholder For Against 6. STOCKHOLDER PROPOSAL TO PROVIDE A REPORT ON THE COMPANY'S LOBBYING POLICIES AND PRACTICES. Shareholder Against For 7. STOCKHOLDER PROPOSAL TO REVIEW AND REPORT ON INTERNAL CONTROLS OVER THE COMPANY'S MORTGAGE SERVICING AND FORECLOSURE PRACTICES. Shareholder Against For EXELON CORPORATION Security 30161N101 Meeting Type Annual Ticker Symbol EXC Meeting Date 23-Apr-2013 ISIN US30161N1019 Agenda 933745195 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ANTHONY K. ANDERSON Management For For 1B. ELECTION OF DIRECTOR: ANN C. BERZIN Management For For 1C. ELECTION OF DIRECTOR: JOHN A. CANNING, JR. Management For For 1D. ELECTION OF DIRECTOR: CHRISTOPHER M. CRANE Management For For 1E. ELECTION OF DIRECTOR: YVES C. DE BALMANN Management For For 1F. ELECTION OF DIRECTOR: NICHOLAS DEBENEDICTIS Management For For 1G. ELECTION OF DIRECTOR: NELSON A. DIAZ Management For For 1H. ELECTION OF DIRECTOR: SUE L. GIN Management For For 1I. ELECTION OF DIRECTOR: PAUL L. JOSKOW Management For For 1J. ELECTION OF DIRECTOR: ROBERT J. LAWLESS Management For For 1K. ELECTION OF DIRECTOR: RICHARD W. MIES Management For For 1L. ELECTION OF DIRECTOR: WILLIAM C. RICHARDSON Management For For 1M. ELECTION OF DIRECTOR: THOMAS J. RIDGE Management For For 1N. ELECTION OF DIRECTOR: JOHN W. ROGERS, JR. Management For For 1O. ELECTION OF DIRECTOR: MAYO A. SHATTUCK III Management For For 1P. ELECTION OF DIRECTOR: STEPHEN D. STEINOUR Management For For 2. THE RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS EXELON'S INDEPENDENT ACCOUNTANT FOR 2013. Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. APPROVE AMENDED & RESTATED EMPLOYEE STOCK PURCHASE PLAN. Management For For KIRBY CORPORATION Security Meeting Type Annual Ticker Symbol KEX Meeting Date 23-Apr-2013 ISIN US4972661064 Agenda 933759168 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: C. SEAN DAY Management For For ELECTION OF DIRECTOR: WILLIAM M. LAMONT, JR. Management For For ELECTION OF DIRECTOR: WILLIAM M. WATERMAN Management For For 2. RATIFICATION OF THE SELECTION OF KPMG LLP AS KIRBY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 3. ADVISORY VOTE ON THE APPROVAL OF THE COMPENSATION OF KIRBY'S NAMED EXECUTIVE OFFICERS. Management For For HARSCO CORPORATION Security Meeting Type Annual Ticker Symbol HSC Meeting Date 23-Apr-2013 ISIN US4158641070 Agenda 933759233 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 P.K. DECKER For For 2 J.F. EARL For For 3 K.G. EDDY For For 4 D.C. EVERITT For For 5 S.E. GRAHAM For For 6 T.D. GROWCOCK For For 7 H.W. KNUEPPEL For For 8 J.M. LOREE For For 9 A.J. SORDONI, III For For 10 R.C. WILBURN For For 2. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 4. APPROVAL OF THE 2 INCENTIVE COMPENSATION PLAN. Management For For NEWMONT MINING CORPORATION Security Meeting Type Annual Ticker Symbol NEM Meeting Date 24-Apr-2013 ISIN US6516391066 Agenda 933744559 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: B.R. BROOK Management For For 1B. ELECTION OF DIRECTOR: J.K. BUCKNOR Management For For 1C. ELECTION OF DIRECTOR: V.A. CALARCO Management For For 1D. ELECTION OF DIRECTOR: J.A. CARRABBA Management For For 1E. ELECTION OF DIRECTOR: N. DOYLE Management For For 1F. ELECTION OF DIRECTOR: G.J. GOLDBERG Management For For 1G. ELECTION OF DIRECTOR: V.M. HAGEN Management For For 1H. ELECTION OF DIRECTOR: J. NELSON Management For For 1I. ELECTION OF DIRECTOR: D.C. ROTH Management For For 1J. ELECTION OF DIRECTOR: S.R. THOMPSON Management For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR 2013. Management For For 3. ADVISORY RESOLUTION TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management Abstain Against 4. APPROVE THE 2 PLAN. Management Abstain Against 5. APPROVE THE PERFORMANCE PAY PLAN. Management Abstain Against SELECTIVE INSURANCE GROUP, INC. Security Meeting Type Annual Ticker Symbol SIGI Meeting Date 24-Apr-2013 ISIN US8163001071 Agenda 933763496 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: PAUL D. BAUER Management For For 1B. ELECTION OF DIRECTOR: ANNABELLE G. BEXIGA Management For For 1C. ELECTION OF DIRECTOR: A. DAVID BROWN Management For For 1D. ELECTION OF DIRECTOR: JOHN C. BURVILLE Management For For 1E. ELECTION OF DIRECTOR: JOAN M. LAMM- TENNANT Management For For 1F. ELECTION OF DIRECTOR: MICHAEL J. MORRISSEY Management For For 1G. ELECTION OF DIRECTOR: GREGORY E. MURPHY Management For For 1H. ELECTION OF DIRECTOR: CYNTHIA S. NICHOLSON Management For For 1I. ELECTION OF DIRECTOR: RONALD L. O'KELLEY Management For For 1J. ELECTION OF DIRECTOR: WILLIAM M. RUE Management For For 1K. ELECTION OF DIRECTOR: J. BRIAN THEBAULT Management For For 2. APPROVE A NON-BINDING ADVISORY RESOLUTION ON THE COMPENSATION OF SELECTIVE'S NAMED EXECUTIVE OFFICERS. Management For For 3. RATIFY THE APPOINTMENT OF KPMG LLP AS SELECTIVE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For CORNING INCORPORATED Security Meeting Type Annual Ticker Symbol GLW Meeting Date 25-Apr-2013 ISIN US2193501051 Agenda 933742911 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JOHN SEELY BROWN Management For For 1B. ELECTION OF DIRECTOR: STEPHANIE A. BURNS Management For For 1C. ELECTION OF DIRECTOR: JOHN A. CANNING, JR. Management For For 1D. ELECTION OF DIRECTOR: RICHARD T. CLARK Management For For 1E. ELECTION OF DIRECTOR: ROBERT F. CUMMINGS Management For For 1F. ELECTION OF DIRECTOR: JAMES B. FLAWS Management For For 1G. ELECTION OF DIRECTOR: KURT M. LANDGRAF Management For For 1H. ELECTION OF DIRECTOR: KEVIN J. MARTIN Management For For 1I. ELECTION OF DIRECTOR: DEBORAH D. RIEMAN Management For For 1J. ELECTION OF DIRECTOR: HANSEL E. TOOKES II Management For For 1K. ELECTION OF DIRECTOR: WENDELL P. WEEKS Management For For 1L. ELECTION OF DIRECTOR: MARK S. WRIGHTON Management For For 2. ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 3. RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CORNING'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For ASTEC INDUSTRIES, INC. Security Meeting Type Annual Ticker Symbol ASTE Meeting Date 25-Apr-2013 ISIN US0462241011 Agenda 933743608 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 J. DON BROCK For For 2 W. NORMAN SMITH For For 3 WILLIAM B. SANSOM For For 4 BENJAMIN G. BROCK For For 2. TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 3. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013. Management For For OLIN CORPORATION Security Meeting Type Annual Ticker Symbol OLN Meeting Date 25-Apr-2013 ISIN US6806652052 Agenda 933743658 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: C. ROBERT BUNCH Management For For ELECTION OF DIRECTOR: RANDALL W. LARRIMORE Management For For ELECTION OF DIRECTOR: JOHN M.B. O'CONNOR Management For For 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For KELLOGG COMPANY Security Meeting Type Annual Ticker Symbol K Meeting Date 26-Apr-2013 ISIN US4878361082 Agenda 933745157 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 GORDON GUND For For 2 MARY LASCHINGER For For 3 A. MCLAUGHLIN KOROLOGOS For For 4 CYNTHIA MILLIGAN For For 2. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. APPROVAL OF THE KELLOGG COMPANY 2013 LONG-TERM INCENTIVE PLAN. Management For For 4. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS KELLOGG'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013. Management For For 5. SHAREOWNER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, TO REPEAL CLASSIFIED BOARD. Shareholder For Against LYDALL, INC. Security Meeting Type Annual Ticker Symbol LDL Meeting Date 26-Apr-2013 ISIN US5508191062 Agenda 933752330 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DALE G. BARNHART For For 2 KATHLEEN BURDETT For For 3 W. LESLIE DUFFY For For 4 MATTHEW T. FARRELL For For 5 MARC T. GILES For For 6 WILLIAM D. GURLEY For For 7 SUZANNE HAMMETT For For 8 S. CARL SODERSTROM, JR. For For 2. HOLDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 3. RATIFYING THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS FOR FISCAL YEAR 2013. Management For For AMERICAN EXPRESS COMPANY Security Meeting Type Annual Ticker Symbol AXP Meeting Date 29-Apr-2013 ISIN US0258161092 Agenda 933746402 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 C. BARSHEFSKY For For 2 U.M. BURNS For For 3 K.I. CHENAULT For For 4 P. CHERNIN For For 5 A. LAUVERGEON For For 6 T.J. LEONSIS For For 7 R.C. LEVIN For For 8 R.A. MCGINN For For 9 S.J. PALMISANO For For 10 S.S REINEMUND For For 11 D.L. VASELLA For For 12 R.D. WALTER For For 13 R.A. WILLIAMS For For 2. RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 3. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management Against Against 4. SHAREHOLDER PROPOSAL RELATING TO SEPARATION OF CHAIRMAN AND CEO ROLES. Shareholder For Against UNIT CORPORATION Security Meeting Type Annual Ticker Symbol UNT Meeting Date 01-May-2013 ISIN US9092181091 Agenda 933747276 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WILLIAM B. MORGAN For For 2 JOHN H. WILLIAMS For For 3 LARRY D. PINKSTON For For 2. APPROVE, ON AN ADVISORY BASIS, OUR NAMED EXECUTIVE OFFICERS' COMPENSATION. Management For For 3. RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT PUBLIC ACCOUNTING FIRM FOR THE YEAR 2013. Management For For ALCOA INC. Security Meeting Type Annual Ticker Symbol AA Meeting Date 03-May-2013 ISIN US0138171014 Agenda 933751643 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: ARTHUR D. COLLINS, JR. Management For For ELECTION OF DIRECTOR: MICHAEL G. MORRIS Management For For ELECTION OF DIRECTOR: E. STANLEY O'NEAL Management For For 2. RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013 Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 4. APPROVE THE 2 INCENTIVE PLAN Management For For 5. APPROVE AMENDMENTS TO THE ARTICLES OF INCORPORATION AND BY-LAWS TO PERMIT THE CALLING OF SPECIAL MEETINGS, INCLUDING BY SHAREHOLDERS OF 25% OF THE COMPANY'S OUTSTANDING COMMON STOCK Management For For WALTER INVESTMENT MGMT. CORP Security 93317W102 Meeting Type Annual Ticker Symbol WAC Meeting Date 03-May-2013 ISIN US93317W1027 Agenda 933783450 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 STEVEN R. BERRARD For For 2 ELLYN L. BROWN For For 3 DENMAR J. DIXON For For 2 ADVISORY VOTE ON EXECUTIVE COMPENSATION FOR NAMED EXECUTIVE OFFICERS. Management For For 3 APPROVAL OF AMENDED AND RESTATED WALTER INVESTMENT MANAGEMENT CORP. 2 Management For For 4 AMEND THE CORPORATE CHARTER'S REIT-RELATED PROVISIONS. Management For For 5 AMEND THE CORPORATE CHARTER TO PROVIDE VARIOUS MINISTERIAL REVISIONS. Management For For 6 AMEND THE CORPORATE CHARTER TO CONFORM THE CHARTER TO PREVIOUSLY ADOPTED ARTICLES SUPPLEMENTARY. Management For For 7 AMEND THE CORPORATE CHARTER TO AMEND INDEMNIFICATION PROVISIONS. Management For For 8 AMEND THE CHARTER TO PROVIDE CHANGES TO ARTICLES SIXTH, SEVENTH, AND EIGHTH TO PROVIDE CLARIFICATIONS AND TO COMPLY WITH MARYLAND GENERAL CORPORATION LAW. Management For For 9 APPROVAL AND RATIFICATION OF REGISTERED CERTIFIED PUBLIC ACCOUNTING FIRM. Management For For BERKSHIRE HATHAWAY INC. Security Meeting Type Annual Ticker Symbol BRKB Meeting Date 04-May-2013 ISIN US0846707026 Agenda 933747529 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WARREN E. BUFFETT For For 2 CHARLES T. MUNGER For For 3 HOWARD G. BUFFETT For For 4 STEPHEN B. BURKE For For 5 SUSAN L. DECKER For For 6 WILLIAM H. GATES III For For 7 DAVID S. GOTTESMAN For For 8 CHARLOTTE GUYMAN For For 9 DONALD R. KEOUGH For For 10 THOMAS S. MURPHY For For 11 RONALD L. OLSON For For 12 WALTER SCOTT, JR. For For 13 MERYL B. WITMER For For 2. SHAREHOLDER PROPOSAL REGARDING GREENHOUSE GAS AND OTHER AIR EMISSIONS. Shareholder Against For TRUSTMARK CORPORATION Security Meeting Type Annual Ticker Symbol TRMK Meeting Date 07-May-2013 ISIN US8984021027 Agenda 933757518 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ADOLPHUS B. BAKER For For 2 TONI D. COOLEY For For 3 DANIEL A. GRAFTON For For 4 GERARD R. HOST For For 5 DAVID H. HOSTER II For For 6 JOHN M. MCCULLOUCH For For 7 RICHARD H. PUCKETT For For 8 R. MICHAEL SUMMERFORD For For 9 LEROY G. WALKER, JR. For For 10 WILLIAM G. YATES III For For 2. TO PROVIDE ADVISORY APPROVAL OF TRUSTMARK'S EXECUTIVE COMPENSATION. Management For For 3. TO RATIFY THE SELECTION OF KPMG LLP AS TRUSTMARK'S INDEPENDENT AUDITOR FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For ENCORE WIRE CORPORATION Security Meeting Type Annual Ticker Symbol WIRE Meeting Date 07-May-2013 ISIN US2925621052 Agenda 933771568 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DONALD E. COURTNEY For For 2 GREGORY J. FISHER For For 3 DANIEL L. JONES For For 4 WILLIAM R. THOMAS, III For For 5 SCOTT D. WEAVER For For 6 JOHN H. WILSON For For 2. PROPOSAL TO APPROVE, IN A NON-BINDING ADVISORY VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 3. PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS OF THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2013. Management For For BENCHMARK ELECTRONICS, INC. Security 08160H101 Meeting Type Annual Ticker Symbol BHE Meeting Date 08-May-2013 ISIN US08160H1014 Agenda 933759916 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 MICHAEL R. DAWSON For For 2 GAYLA J. DELLY For For 3 PETER G. DORFLINGER For For 4 DOUGLAS G. DUNCAN For For 5 DAVID W. SCHEIBLE For For 6 BERNEE D.L. STROM For For 7 CLAY C. WILLIAMS For For 2 BOARD PROPOSAL REGARDING AN ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2013. Management For For 4 TO APPROVE THE RIGHTS AGREEMENT BETWEEN BENCHMARK ELECTRONICS, INC. AND COMPUTERSHARE TRUST COMPANY, N.A. AND AN AMENDMENT THERETO. Management Against Against OCWEN FINANCIAL CORPORATION Security Meeting Type Annual Ticker Symbol OCN Meeting Date 08-May-2013 ISIN US6757463095 Agenda 933775314 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WILLIAM C. ERBEY For For 2 RONALD M. FARIS For For 3 RONALD J. KORN For For 4 WILLIAM H. LACY For For 5 WILBUR L. ROSS, JR. For For 6 ROBERT A. SALCETTI For For 7 BARRY N. WISH For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OCWEN FINANCIAL CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013 Management For For 3. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THE ACCOMPANYING PROXY STATEMENT Management For For OLD NATIONAL BANCORP Security Meeting Type Annual Ticker Symbol ONB Meeting Date 09-May-2013 ISIN US6800331075 Agenda 933746464 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ALAN W. BRAUN For For 2 LARRY E. DUNIGAN For For 3 NIEL C. ELLERBROOK For For 4 ANDREW E. GOEBEL For For 5 ROBERT G. JONES For For 6 PHELPS L. LAMBERT For For 7 ARTHUR H. MCELWEE, JR. For For 8 JAMES T. MORRIS For For 9 RANDALL T. SHEPARD For For 10 KELLY N. STANLEY For For 11 LINDA E. WHITE For For 2. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF THE APPOINTMENT OF CROWE HORWATH LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, Management For For 3M COMPANY Security 88579Y101 Meeting Type Annual Ticker Symbol MMM Meeting Date 14-May-2013 ISIN US88579Y1010 Agenda 933754966 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: LINDA G. ALVARADO Management For For 1B. ELECTION OF DIRECTOR: VANCE D. COFFMAN Management For For 1C. ELECTION OF DIRECTOR: MICHAEL L. ESKEW Management For For 1D. ELECTION OF DIRECTOR: W. JAMES FARRELL Management For For 1E. ELECTION OF DIRECTOR: HERBERT L. HENKEL Management For For 1F. ELECTION OF DIRECTOR: MUHTAR KENT Management For For 1G. ELECTION OF DIRECTOR: EDWARD M. LIDDY Management For For 1H. ELECTION OF DIRECTOR: ROBERT S. MORRISON Management For For 1I. ELECTION OF DIRECTOR: AULANA L. PETERS Management For For 1J. ELECTION OF DIRECTOR: INGE G. THULIN Management For For 1K. ELECTION OF DIRECTOR: ROBERT J. ULRICH Management For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS 3M'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management For For 4. STOCKHOLDER PROPOSAL ON ACTION BY WRITTEN CONSENT. Shareholder Against For 5. STOCKHOLDER PROPOSAL ON PROHIBITING POLITICAL SPENDING FROM CORPORATE TREASURY FUNDS. Shareholder Against For LAWSON PRODUCTS, INC. Security Meeting Type Annual Ticker Symbol LAWS Meeting Date 14-May-2013 ISIN US5207761058 Agenda 933769044 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 JAMES S. ERRANT For For 2 LEE S. HILLMAN For For 3 MICHAEL G. DECATA For For HALLIBURTON COMPANY Security Meeting Type Annual Ticker Symbol HAL Meeting Date 15-May-2013 ISIN US4062161017 Agenda 933767317 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: A.M. BENNETT Management For For 1B. ELECTION OF DIRECTOR: J.R. BOYD Management For For 1C. ELECTION OF DIRECTOR: M. CARROLL Management For For 1D. ELECTION OF DIRECTOR: N.K. DICCIANI Management For For 1E. ELECTION OF DIRECTOR: M.S. GERBER Management For For 1F. ELECTION OF DIRECTOR: J.C. GRUBISICH Management For For 1G. ELECTION OF DIRECTOR: A.S. JUM'AH Management For For 1H. ELECTION OF DIRECTOR: D.J. LESAR Management For For 1I. ELECTION OF DIRECTOR: R.A. MALONE Management For For 1J. ELECTION OF DIRECTOR: J.L. MARTIN Management For For 1K. ELECTION OF DIRECTOR: D.L. REED Management For For 2. PROPOSAL FOR RATIFICATION OF THE SELECTION OF AUDITORS. Management For For 3. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 4. PROPOSAL TO AMEND AND RESTATE THE HALLIBURTON COMPANY STOCK AND INCENTIVE PLAN. Management For For 5. PROPOSAL ON HUMAN RIGHTS POLICY. Shareholder Against For COHU, INC. Security Meeting Type Annual Ticker Symbol COHU Meeting Date 15-May-2013 ISIN US1925761066 Agenda 933789248 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JAMES A. DONAHUE For For 2 STEVEN J. BILODEAU For For 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS COHU'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For INTEL CORPORATION Security Meeting Type Annual Ticker Symbol INTC Meeting Date 16-May-2013 ISIN US4581401001 Agenda 933758611 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY Management For For 1B. ELECTION OF DIRECTOR: ANDY D. BRYANT Management For For 1C. ELECTION OF DIRECTOR: SUSAN L. DECKER Management For For 1D. ELECTION OF DIRECTOR: JOHN J. DONAHOE Management For For 1E. ELECTION OF DIRECTOR: REED E. HUNDT Management For For 1F. ELECTION OF DIRECTOR: JAMES D. PLUMMER Management For For 1G. ELECTION OF DIRECTOR: DAVID S. POTTRUCK Management For For 1H. ELECTION OF DIRECTOR: FRANK D. YEARY Management For For 1I. ELECTION OF DIRECTOR: DAVID B. YOFFIE Management For For 2. RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT YEAR Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 4. APPROVAL OF AMENDMENT AND EXTENSION OF THE 2 Management For For 5. STOCKHOLDER PROPOSAL TITLED "EXECUTIVES TO RETAIN SIGNIFICANT STOCK" Shareholder Against For THE CHARLES SCHWAB CORPORATION Security Meeting Type Annual Ticker Symbol SCHW Meeting Date 16-May-2013 ISIN US8085131055 Agenda 933766719 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: STEPHEN A. ELLIS Management Abstain Against 1B. ELECTION OF DIRECTOR: ARUN SARIN Management Abstain Against 1C. ELECTION OF DIRECTOR: CHARLES R. SCHWAB Management Abstain Against 1D. ELECTION OF DIRECTOR: PAULA A. SNEED Management Abstain Against 2. RATIFICATION OF INDEPENDENT AUDITORS Management Abstain Against 3. ADVISORY APPROVAL OF NAMED EXECUTIVE OFFICER COMPENSATION Management Abstain Against 4. APPROVAL OF 2 Management Abstain Against 5. STOCKHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS Shareholder Abstain Against 6. STOCKHOLDER PROPOSAL REGARDING PROXY ACCESS Shareholder Abstain Against MARSH & MCLENNAN COMPANIES, INC. Security Meeting Type Annual Ticker Symbol MMC Meeting Date 16-May-2013 ISIN US5717481023 Agenda 933768989 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ZACHARY W. CARTER Management For For 1B. ELECTION OF DIRECTOR: OSCAR FANJUL Management For For 1C. ELECTION OF DIRECTOR: DANIEL S. GLASER Management For For 1D. ELECTION OF DIRECTOR: H. EDWARD HANWAY Management For For 1E. ELECTION OF DIRECTOR: LORD LANG OF MONKTON Management For For 1F. ELECTION OF DIRECTOR: ELAINE LA ROCHE Management For For 1G. ELECTION OF DIRECTOR: STEVEN A. MILLS Management For For 1H. ELECTION OF DIRECTOR: BRUCE P. NOLOP Management For For 1I. ELECTION OF DIRECTOR: MARC D. OKEN Management For For 1J. ELECTION OF DIRECTOR: MORTON O. SCHAPIRO Management For For 1K. ELECTION OF DIRECTOR: ADELE SIMMONS Management For For 1L. ELECTION OF DIRECTOR: LLOYD M. YATES Management For For 1M. ELECTION OF DIRECTOR: R. DAVID YOST Management For For 2. ADVISORY (NONBINDING) VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management For For 3. RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For APACHE CORPORATION Security Meeting Type Annual Ticker Symbol APA Meeting Date 16-May-2013 ISIN US0374111054 Agenda 933774944 - Management Item Proposal Type Vote For/Against Management 1. ELECTION OF DIRECTOR: EUGENE C. FIEDOREK Management For For 2. ELECTION OF DIRECTOR: CHANSOO JOUNG Management For For 3. ELECTION OF DIRECTOR: WILLIAM C. MONTGOMERY Management For For 4. RATIFICATION OF ERNST & YOUNG LLP AS APACHE'S INDEPENDENT AUDITORS Management For For 5. ADVISORY VOTE TO APPROVE THE COMPENSATION OF APACHE'S NAMED EXECUTIVE OFFICERS Management For For 6. APPROVAL OF AMENDMENT TO APACHE'S 2 PLAN TO INCREASE THE NUMBER OF SHARES ISSUABLE UNDER THE PLAN Management For For 7. APPROVAL OF AMENDMENT TO APACHE'S RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE APACHE'S CLASSIFIED BOARD OF DIRECTORS Management For For TOTAL S.A. Security 89151E109 Meeting Type Annual Ticker Symbol TOT Meeting Date 17-May-2013 ISIN US89151E1091 Agenda 933802387 - Management Item Proposal Type Vote For/Against Management O1 APPROVAL OF PARENT COMPANY FINANCIAL STATEMENTS DATED DECEMBER 31, 2012. Management For For O2 APPROVAL OF CONSOLIDATED FINANCIAL STATEMENTS DATED DECEMBER 31, 2012. Management For For O3 ALLOCATION OF EARNINGS, DECLARATION OF DIVIDEND. Management For For O4 AUTHORIZATION FOR THE BOARD OF DIRECTORS TO TRADE IN SHARES OF THE COMPANY. Management For For O5 RENEWAL OF THE APPOINTMENT OF MR. THIERRY DESMAREST AS A DIRECTOR. Management For For O6 RENEWAL OF THE APPOINTMENT OF MR. GUNNAR BROCK AS A DIRECTOR. Management For For O7 RENEWAL OF THE APPOINTMENT OF MR. GERARD LAMARCHE AS A DIRECTOR. Management For For Z APPOINTMENT OF A DIRECTOR REPRESENTING EMPLOYEE SHAREHOLDERS: TO VOTE FOR CANDIDATE: MR. CHARLES KELLER*-ELECT FOR TO VOTE FOR CANDIDATE: MR. PHILIPPE MARCHANDISE*-ELECT AGAINST Management For For O10 DETERMINATION OF THE TOTAL AMOUNT OF DIRECTORS COMPENSATION. Management For For E11 AUTHORIZATION TO THE BOARD OF DIRECTORS TO GRANT SUBSCRIPTION OR PURCHASE OPTIONS FOR THE COMPANY'S SHARES TO CERTAIN EMPLOYEES OF THE GROUP AS WELL AS TO THE MANAGEMENT OF THE COMPANY OR OF OTHER GROUP COMPANIES, ENTAILING SHAREHOLDERS' WAIVER OF THEIR PREEMPTIVE RIGHT TO SUBSCRIBE THE SHARES ISSUED AS A RESULT OF THE EXERCISE OF SUBSCRIPTION OPTIONS. Management For For E12 DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO INCREASE SHARE CAPITAL UNDER THE CONDITIONS PROVIDED IN ARTICLES L. 3332-18 AND FOLLOWING THE FRENCH LABOUR CODE, WHICH ENTAILS SHAREHOLDERS' WAIVER OF THEIR PREEMPTIVE RIGHT TO SUBSCRIBE THE SHARES ISSUED DUE TO THE SUBSCRIPTION OF SHARES BY GROUP EMPLOYEES. Management For For O13 ESTABLISHMENT OF AN INDEPENDENT ETHICS COMMITTEE. Shareholder Against For O14 COMPONENTS OF THE COMPENSATION OF CORPORATE OFFICERS AND EMPLOYEES THAT ARE LINKED TO INDUSTRIAL SAFETY INDICATORS. Shareholder Against For O15 TOTAL'S COMMITMENT TO THE DIVERSITY LABEL. Shareholder Against For O16 EMPLOYEE REPRESENTATIVE ON THE COMPENSATION COMMITTEE. Shareholder Against For E17 EXPANSION OF INDIVIDUAL SHARE OWNERSHIP (LOYALTY DIVIDEND). Shareholder Against For VCA ANTECH, INC. Security Meeting Type Annual Ticker Symbol WOOF Meeting Date 20-May-2013 ISIN US9181941017 Agenda 933780125 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ROBERT L. ANTIN For For 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2013. Management For For 3. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For NEWPORT CORPORATION Security Meeting Type Annual Ticker Symbol NEWP Meeting Date 21-May-2013 ISIN US6518241046 Agenda 933777279 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 CHRISTOPHER COX For For 2 OLEG KHAYKIN For For 3 MICHAEL T. O'NEILL For For 4 ROBERT J. PHILLIPPY For For 5 PETER J. SIMONE For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS NEWPORT'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 28, 2013. Management For For 3. ADVISORY VOTE ON THE APPROVAL OF THE COMPENSATION OF NEWPORT'S NAMED EXECUTIVE OFFICERS. Management For For VISHAY PRECISION GROUP,INC. Security 92835K103 Meeting Type Annual Ticker Symbol VPG Meeting Date 21-May-2013 ISIN US92835K1034 Agenda 933785694 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MARC ZANDMAN For For 2 DR. SAMUEL BROYDO For For 3 SAUL REIBSTEIN For For 4 TIMOTHY TALBERT For For 5 ZIV SHOSHANI For For 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS VISHAY PRECISION GROUP, INC.'S REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2013. Management For For 3. TO APPROVE THE AMENDED AND RESTATED VISHAY PRECISION GROUP, INC. 2, INCLUDING AN INCREASE IN THE NUMBER OF COMMON SHARES AVAILABLE FOR ISSUANCE THEREUNDER. Management For For CDI CORP. Security Meeting Type Annual Ticker Symbol CDI Meeting Date 21-May-2013 ISIN US1250711009 Agenda 933797409 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 H. PAULETT EBERHART Withheld Against 2 MICHAEL J. EMMI For For 3 WALTER R. GARRISON For For 4 LAWRENCE C. KARLSON For For 5 RONALD J. KOZICH For For 6 ANNA M. SEAL For For 7 ALBERT E. SMITH For For 8 BARTON J. WINOKUR For For 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management Against Against 3. PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS CDI'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For THERMO FISHER SCIENTIFIC INC. Security Meeting Type Annual Ticker Symbol TMO Meeting Date 22-May-2013 ISIN US8835561023 Agenda 933783056 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: C. MARTIN HARRIS Management For For 1B. ELECTION OF DIRECTOR: JUDY C. LEWENT Management For For 1C. ELECTION OF DIRECTOR: JIM P. MANZI Management For For 1D. ELECTION OF DIRECTOR: LARS R. SORENSEN Management For For 1E. ELECTION OF DIRECTOR: ELAINE S. ULLIAN Management For For 1F. ELECTION OF DIRECTOR: MARC N. CASPER Management For For 1G. ELECTION OF DIRECTOR: NELSON J. CHAI Management For For 1H. ELECTION OF DIRECTOR: TYLER JACKS Management For For 2. AN ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. APPROVAL AND ADOPTION OF THE THERMO FISHER SCIENTIFIC 2 Management For For 4. APPROVAL AND ADOPTION OF THE THERMO FISHER SCIENTIFIC 2 Management For For 5. RATIFICATION OF THE AUDIT COMMITTEE'S SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR 2013. Management For For NATIONSTAR MORTGAGE HOLDINGS INC Security 63861C109 Meeting Type Annual Ticker Symbol NSM Meeting Date 22-May-2013 ISIN US63861C1099 Agenda 933786622 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ROY A. GUTHRIE For For 2 MICHAEL D. MALONE For For 2. THE RATIFICATION OF ERNST & YOUNG LLP AS NATIONSTAR'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2013. Management For For RUDOLPH TECHNOLOGIES, INC. Security Meeting Type Annual Ticker Symbol RTEC Meeting Date 22-May-2013 ISIN US7812701032 Agenda 933803581 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DANIEL H. BERRY Management For For 1B. ELECTION OF DIRECTOR: THOMAS G. GREIG Management For For 1C. ELECTION OF DIRECTOR: RICHARD F. SPANIER Management For For 2. TO APPROVE, ON AN ADVISORY (NON- BINDING) BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. Management For For 3. TO APPROVE AN AMENDMENT TO OUR RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF OUR COMMON STOCK FROM 50,000,000 TO 100,000,000 SHARES. Management For For 4. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2013. Management For For ORION MARINE GROUP, INC. Security 68628V308 Meeting Type Annual Ticker Symbol ORN Meeting Date 23-May-2013 ISIN US68628V3087 Agenda 933776013 - Management Item Proposal Type Vote For/Against Management 1A. RE-ELECTION OF DIRECTOR: AUSTIN J. SHANFELTER Management For For 1B. RE-ELECTION OF DIRECTOR: GENE G. STOEVER Management For For 2. TO APPROVE A NON-BINDING ADVISORY PROPOSAL ON OUR EXECUTIVE COMPENSATION AS DISCLOSED IN THE ATTACHED PROXY STATEMENT (THE "SAY- ON-PAY" VOTE). Management For For 3. TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For HEIDRICK & STRUGGLES INTERNATIONAL, INC. Security Meeting Type Annual Ticker Symbol HSII Meeting Date 23-May-2013 ISIN US4228191023 Agenda 933808353 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 RICHARD I. BEATTIE For For 2 JOHN A. FAZIO For For 3 MARK FOSTER For For 2 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 3 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For CORE-MARK HOLDING COMPANY, INC. Security Meeting Type Annual Ticker Symbol CORE Meeting Date 24-May-2013 ISIN US2186811046 Agenda 933780050 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ROBERT A. ALLEN Management For For 1B. ELECTION OF DIRECTOR: STUART W. BOOTH Management For For 1C. ELECTION OF DIRECTOR: GARY F. COLTER Management For For 1D. ELECTION OF DIRECTOR: ROBERT G. GROSS Management For For 1E. ELECTION OF DIRECTOR: L. WILLIAM KRAUSE Management For For 1F. ELECTION OF DIRECTOR: THOMAS B. PERKINS Management For For 1G. ELECTION OF DIRECTOR: HARVEY L. TEPNER Management For For 1H. ELECTION OF DIRECTOR: RANDOLPH I. THORNTON Management For For 1I. ELECTION OF DIRECTOR: J. MICHAEL WALSH Management For For 2. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS CORE-MARK'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO SERVE FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For SERVOTRONICS, INC. Security Meeting Type Annual Ticker Symbol SVT Meeting Date 24-May-2013 ISIN US8177321002 Agenda 933815649 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 EDWARD C. COSGROVE, ESQ For For 2 DR. WILLIAM H. DUERIG For For 3 DONALD W. HEDGES, ESQ. For For 4 KENNETH D. TRBOVICH For For 5 DR. N.D. TRBOVICH For For 2. RATIFICATION OF THE APPOINTMENT OF THE COMPANY'S INDEPENDENT REGISTERED ACCOUNTING FIRM FOR THE 2 Management For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 4. ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY SAY-ON-PAY VOTES. Management 1 Year Against EXXON MOBIL CORPORATION Security 30231G102 Meeting Type Annual Ticker Symbol XOM Meeting Date 29-May-2013 ISIN US30231G1022 Agenda 933791243 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 M.J. BOSKIN For For 2 P. BRABECK-LETMATHE For For 3 U.M. BURNS For For 4 L.R. FAULKNER For For 5 J.S. FISHMAN For For 6 H.H. FORE For For 7 K.C. FRAZIER For For 8 W.W. GEORGE For For 9 S.J. PALMISANO For For 10 S.S REINEMUND For For 11 R.W. TILLERSON For For 12 W.C. WELDON For For 13 E.E. WHITACRE, JR. For For 2. RATIFICATION OF INDEPENDENT AUDITORS () Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION () Management For For 4. INDEPENDENT CHAIRMAN () Shareholder For Against 5. MAJORITY VOTE FOR DIRECTORS () Shareholder For Against 6. LIMIT DIRECTORSHIPS () Shareholder Against For 7. REPORT ON LOBBYING () Shareholder Against For 8. POLITICAL CONTRIBUTIONS POLICY (PAGE Shareholder Against For 9. AMENDMENT OF EEO POLICY () Shareholder Against For REPORT ON NATURAL GAS PRODUCTION () Shareholder Against For GREENHOUSE GAS EMISSIONS GOALS () Shareholder Against For MASONITE INTERNATIONAL CORPORATION Security Meeting Type Annual Ticker Symbol MASWF Meeting Date 29-May-2013 ISIN CA5753871055 Agenda 933806260 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 FREDERICK J. LYNCH For For 2 ROBERT J. BYRNE For For 3 JONATHAN F. FOSTER For For 4 KENNETH W. FREEMAN For For 5 GEORGE A. LORCH For For 6 FRANCIS M. SCRICCO For For 7 JOHN C. WILLS For For 2. THE APPOINTMENT OF DELOITTE AND TOUCHE LLP, AN INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS AUDITOR OF THE COMPANY AND THE AUTHORIZATION OF THE DIRECTORS OF THE COMPANY TO FIX THE REMUNERATION OF THE AUDITORS. Management For For S3. TO APPROVE AN AMENDMENT TO THE CURRENT ARTICLES OF THE COMPANY (THE "CURRENT ARTICLES") TO PROVIDE THE DIRECTORS THE POWER TO, BY RESOLUTION, SUBDIVIDE OR CONSOLIDATE THE COMPANY'S SHARE CAPITAL, AS MORE FULLY DESCRIBED IN THE INFORMATION CIRCULAR. Management For For S4. A SPECIAL RESOLUTION OF THE SHAREHOLDERS, THE FULL TEXT OF WHICH IS SET FORTH IN APPENDIX "B" TO THE INFORMATION CIRCULAR, TO AMEND THE CURRENT ARTICLES OF THE COMPANY TO PROVIDE FOR ADVANCE NOTICE REQUIREMENTS WITH RESPECT TO DIRECTOR NOMINATIONS, AS MORE PARTICULARLY DESCRIBED IN THE INFORMATION CIRCULAR. Management For For S5. TO APPROVE AMENDMENTS TO THE CURRENT ARTICLES AND TO THE SHAREHOLDERS AGREEMENT DATED AS OF JUNE 9, 2009, AS AMENDED AND RESTATED AS OF MARCH 1, 2, AND ALL RELATED PROVISIONS, AS MORE PARTICULARLY DESCRIBED IN THE INFORMATION CIRCULAR. Management For For ACTIVE POWER, INC. Security 00504W308 Meeting Type Annual Ticker Symbol ACPW Meeting Date 30-May-2013 ISIN US00504W3088 Agenda 933808846 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 STEPHEN CLEARMAN For For 2 T. PATRICK KELLY For For 2 TO APPROVE, BY NON-BINDING ADVISORY VOTE, EXECUTIVE COMPENSATION. Management For For 3 TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR ACTIVE POWER, INC FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For STAPLES, INC. Security Meeting Type Annual Ticker Symbol SPLS Meeting Date 03-Jun-2013 ISIN US8550301027 Agenda 933797207 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: BASIL L. ANDERSON Management For For 1B. ELECTION OF DIRECTOR: ARTHUR M. BLANK Management For For 1C. ELECTION OF DIRECTOR: DREW G. FAUST Management For For 1D. ELECTION OF DIRECTOR: JUSTIN KING Management For For 1E. ELECTION OF DIRECTOR: CAROL MEYROWITZ Management For For 1F. ELECTION OF DIRECTOR: ROWLAND T. MORIARTY Management For For 1G. ELECTION OF DIRECTOR: ROBERT C. NAKASONE Management For For 1H. ELECTION OF DIRECTOR: RONALD L. SARGENT Management For For 1I. ELECTION OF DIRECTOR: ELIZABETH A. SMITH Management For For 1J. ELECTION OF DIRECTOR: ROBERT E. SULENTIC Management For For 1K. ELECTION OF DIRECTOR: RAUL VAZQUEZ Management For For 1L. ELECTION OF DIRECTOR: VIJAY VISHWANATH Management For For 1M. ELECTION OF DIRECTOR: PAUL F. WALSH Management For For 2. APPROVAL, ON AN ADVISORY BASIS, OF NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. RATIFICATION OF THE SELECTION BY THE AUDIT COMMITTEE OF ERNST & YOUNG LLP AS STAPLES' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT FISCAL YEAR. Management For For 4. NON-BINDING STOCKHOLDER PROPOSAL TO PROVIDE PROXY ACCESS FOR STOCKHOLDERS HOLDING 1% OF THE COMPANY'S COMMON STOCK FOR ONE YEAR. Shareholder Against For 5. NON-BINDING STOCKHOLDER PROPOSAL REQUIRING COMPANY TO HAVE AN INDEPENDENT BOARD CHAIRMAN. Shareholder For Against OMEGA FLEX, INC. Security Meeting Type Annual Ticker Symbol OFLX Meeting Date 04-Jun-2013 ISIN US6820951043 Agenda 933797601 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 J. NICHOLAS FILLER For For 2 BRUCE C. KLINK For For 3 EDWARD J. TRAINOR For For 2. APPROVAL ON NON-BINDING ADVISORY BASIS THE EXECUTIVE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management Against Against 3. VOTE ON A NON-BINDING ADVISORY BASIS ON THE FREQUENCY OF NON-BINDING ADVISORY APPROVALS OF EXECUTIVE COMPENSATION. Management 1 Year Against 4. RATIFICATION OF THE APPOINTMENT BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF INDEPENDENT AUDITORS FOR THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2013. Management For For GRANITE CONSTRUCTION INCORPORATED Security Meeting Type Annual Ticker Symbol GVA Meeting Date 06-Jun-2013 ISIN US3873281071 Agenda 933795152 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: WILLIAM G. DOREY Management For For 1B. ELECTION OF DIRECTOR: REBECCA A. MCDONALD Management For For 1C. ELECTION OF DIRECTOR: WILLIAM H. POWELL Management For For 1D. ELECTION OF DIRECTOR: CLAES G. BJORK Management For For 1E. TO RATIFY THE DIRECTORSHIP OF GADDI H. VASQUEZ APPOINTED BY THE BOARD ON OCTOBER 1, 2012. Management For For 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management For For 3. TO RATIFY THE APPOINTMENT BY THE AUDIT/COMPLIANCE COMMITTEE OF PRICEWATERHOUSECOOPERS LLP AS GRANITE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For LAYNE CHRISTENSEN COMPANY Security Meeting Type Annual Ticker Symbol LAYN Meeting Date 06-Jun-2013 ISIN US5210501046 Agenda 933822959 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DAVID A.B. BROWN For For 2 J. SAMUEL BUTLER For For 3 ROBERT R. GILMORE For For 4 ANTHONY B. HELFET For For 5 NELSON OBUS For For 6 RENE J. ROBICHAUD For For 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 3. PROPOSAL TO RATIFY THE SELECTION OF THE ACCOUNTING FIRM OF DELOITTE & TOUCHE LLP AS LAYNE CHRISTENSEN'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING JANUARY 31, 2014. Management For For CTPARTNERS EXECUTIVE SEARCH INC Security 22945C105 Meeting Type Annual Ticker Symbol CTP Meeting Date 12-Jun-2013 ISIN US22945C1053 Agenda 933809406 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 SCOTT M. BIRNBAUM For For 2 MICHAEL C. FEINER For For 3 BETSY L. MORGAN For For 4 BRIAN M. SULLIVAN For For 5 T.R. TESTWUIDE, SR. For For 2. RATIFICATION OF THE APPOINTMENT OF MCGLADREY LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For 3. ADVISORY APPROVAL OF COMPENSATION OF NAMED EXECUTIVES AS DISCLOSED IN THE PROXY STATEMENT. Management For For 4. ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS DISCLOSED IN THE PROXY STATEMENT. Management 1 Year Against APOGEE ENTERPRISES, INC. Security Meeting Type Annual Ticker Symbol APOG Meeting Date 26-Jun-2013 ISIN US0375981091 Agenda 933825323 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JEROME L. DAVIS For For 2 SARA L. HAYS For For 3 RICHARD V. REYNOLDS For For 2. ADVISORY APPROVAL OF APOGEE'S EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS APOGEE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MARCH 1, 2014. Management For For COMSTOCK MINING INC Security Meeting Type Annual Ticker Symbol LODE Meeting Date 27-Jun-2013 ISIN US2057501023 Agenda 933812453 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JOHN V. WINFIELD For For 2 CORRADO DEGASPERIS For For 3 DANIEL W. KAPPES For For 4 WILLIAM J. NANCE For For 5 ROBERT A. RESEIGH For For 2. THE PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For 3. THE PROPOSAL TO APPROVE THE NON- BINDING ADVISORY RESOLUTION RELATING TO THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management Abstain Against 4. THE PROPOSAL TO RECOMMEND, BY NON- BINDING ADVISORY VOTE, THE FREQUENCY OF THE SHAREHOLDER VOTES ON EXECUTIVE COMPENSATION. Management Abstain Against CM ADVISORS SMALL CAP VALUEFUND Meeting Date Range: 01-Jul-2012 To 30-Jun-2013 Investment Company Report SERVOTRONICS, INC. Security Meeting Type Annual Ticker Symbol SVT Meeting Date 03-Jul-2012 ISIN US8177321002 Agenda 933654457 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DR. N.D. TRBOVICH For For 2 DR. WILLIAM H. DUERIG For For 3 DONALD W. HEDGES, ESQ. For For 4 N.D. TRBOVICH, JR. For For 2. TO APPROVE THE ADOPTION OF THE SERVOTRONICS, INC. 2012 LONG-TERM INCENTIVE PLAN. Management For For 3. TO CONSIDER AND RATIFY THE APPOINTMENT OF FREED MAXICK CPAS, P.C. AS THE COMPANY'S INDEPENDENT REGISTERED ACCOUNTING FIRM FOR THE 2 Management For For STEELCASE INC. Security Meeting Type Annual Ticker Symbol SCS Meeting Date 11-Jul-2012 ISIN US8581552036 Agenda 933643428 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WILLIAM P. CRAWFORD For For 2 R. DAVID HOOVER For For 3 ELIZABETH VALK LONG For For 4 ROBERT C. PEW III For For 5 P. CRAIG WELCH, JR. For For 2. APPROVAL OF THE STEELCASE INC. MANAGEMENT INCENTIVE PLAN Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management For For TIDEWATER INC. Security Meeting Type Annual Ticker Symbol TDW Meeting Date 19-Jul-2012 ISIN US8864231027 Agenda 933659370 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 M. JAY ALLISON For For 2 JAMES C. DAY For For 3 RICHARD T. DU MOULIN For For 4 MORRIS E. FOSTER For For 5 J. WAYNE LEONARD For For 6 JON C. MADONNA For For 7 JOSEPH H. NETHERLAND For For 8 RICHARD A. PATTAROZZI For For 9 JEFFREY M. PLATT For For 10 NICHOLAS J. SUTTON For For 11 CINDY B. TAYLOR For For 12 DEAN E. TAYLOR For For 13 JACK E. THOMPSON For For 2. SAY ON PAY VOTE - AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION (AS DISCLOSED IN THE PROXY STATEMENT). Management For For 3. RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MARCH 31, 2013. Management For For VELTI PLC Security G93285107 Meeting Type Annual Ticker Symbol VELT Meeting Date 25-Jul-2012 ISIN JE00B41PDC45 Agenda 933662012 - Management Item Proposal Type Vote For/Against Management 1. TO RECEIVE THE COMPANY'S ACCOUNTS FOR THE YEAR ENDED 31 DECEMBER 2011 TOGETHER WITH THE AUDITORS' REPORT ON THOSE ACCOUNTS. Management For For 2. TO ELECT PHOKION POTAMIANOS AS A DIRECTOR OF THE COMPANY. Management For For 3. TO ELECT MARI BAKER AS A DIRECTOR OF THE COMPANY. Management For For 4. TO RE-ELECT NICHOLAS P. NEGROPONTE AS A DIRECTOR OF THE COMPANY. Management For For 5. TO RE-ELECT ALEX MOUKAS AS A DIRECTOR OF THE COMPANY. Management For For 6. TO RE-APPOINT BAKER TILLY VIRCHOW KRAUSE, LLP AS AUDITORS OF THE COMPANY. Management For For 7. TO AUTHORIZE THE BOARD TO DETERMINE THE REMUNERATION OF THE AUDITORS. Management For For 8. TO APPROVE THE PROPOSED AMENDMENTS TO THE VELTI PLC 2009 US EMPLOYEE SHARE INCENTIVE PLAN. Management Against Against 9. TO APPROVE THE PROPOSED AMENDMENTS TO THE VELTI PLC 2009 US NON-EMPLOYEE SHARE INCENTIVE PLAN. Management Against Against ELECTRO SCIENTIFIC INDUSTRIES, INC. Security Meeting Type Annual Ticker Symbol ESIO Meeting Date 09-Aug-2012 ISIN US2852291002 Agenda 933666034 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 RICHARD J. FAUBERT For For 2 DAVID NIERENBERG For For 3 JON D. TOMPKINS For For 2. TO RATIFY THE APPOINTMENT OF KPMG LLP AS ESI'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MARCH 30, 2013. Management For For 3. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 4. TO REAPPROVE OUR 2004 STOCK INCENTIVE PLAN FOR PURPOSES OF SECTION 162(M) OF THE INTERNAL REVENUE CODE. Management For For PLANAR SYSTEMS, INC. Security Meeting Type Special Ticker Symbol PLNR Meeting Date 15-Aug-2012 ISIN US7269001035 Agenda 933669989 - Management Item Proposal Type Vote For/Against Management 1. TO APPROVE AN AMENDMENT TO THE PLANAR SYSTEMS, INC. 2009 INCENTIVE PLAN TO RESERVE AN ADDITIONAL THEREUNDER. Management Against Against 2. TO RATIFY THE APPROVAL BY THE BOARD OF DIRECTORS OF AN AMENDMENT TO THE COMPANY'S SECOND RESTATED BYLAWS. Management For For FLOW INTERNATIONAL CORPORATION Security Meeting Type Annual Ticker Symbol FLOW Meeting Date 13-Sep-2012 ISIN US3434681041 Agenda 933675944 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: JERRY L. CALHOUN Management For For ELECTION OF DIRECTOR: RICHARD P. FOX Management For For ELECTION OF DIRECTOR: LORENZO C. LAMADRID Management For For 2 ADVISORY, NON-BINDING, VOTE ON EXECUTIVE COMPENSATION. Management For For 3 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For KORN/FERRY INTERNATIONAL Security Meeting Type Annual Ticker Symbol KFY Meeting Date 27-Sep-2012 ISIN US5006432000 Agenda 933682800 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WILLIAM R. FLOYD For For 2 GEORGE T. SHAHEEN For For 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY'S 2 Management For For 3. PROPOSAL TO APPROVE THE ADVISORY (NON-BINDING) RESOLUTION REGARDING EXECUTIVE COMPENSATION. Management For For 4. STOCKHOLDER PROPOSAL TO DECLASSIFY THE BOARD OF DIRECTORS. Shareholder For Against 5. AMENDMENT AND RESTATEMENT OF AMENDED AND RESTATED 2008 STOCK INCENTIVE PLAN. Management For For THE L.S. STARRETT COMPANY Security Meeting Type Annual Ticker Symbol SCX Meeting Date 17-Oct-2012 ISIN US8556681091 Agenda 933688751 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DAVID A. LEMOINE For For 2 DOUGLAS A. STARRETT For For 2. TO APPROVE THE L.S. STARRETT COMPANY 2012 EMPLOYEES' STOCK PURCHASE PLAN. Management For For 3. TO APPROVE THE L.S. STARRETT COMPANY 2012 LONG-TERM INCENTIVE PLAN. Management For For 4. TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS THE COMPANY'S PUBLIC ACCOUNTING FIRM FOR FISCAL 2013. Management For For II-VI INCORPORATED Security Meeting Type Annual Ticker Symbol IIVI Meeting Date 02-Nov-2012 ISIN US9021041085 Agenda 933688749 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF CLASS ONE DIRECTOR FOR A THREE-YEAR TERM: MARC Y.E. PELAEZ Management For For 1B. ELECTION OF CLASS ONE DIRECTOR FOR A THREE-YEAR TERM: HOWARD H. XIA Management For For 1C. ELECTION OF CLASS ONE DIRECTOR FOR A THREE-YEAR TERM: VINCENT D. MATTERA, JR. Management For For 2A. ELECTION OF CLASS TWO DIRECTOR FOR A ONE-YEAR TERM: WENDY F. DICICCO Management For For 3. ADVISORY VOTE TO APPROVE THE COMPANY'S NAMED EXECUTIVE OFFICER COMPENSATION Management For For 4. APPROVAL OF THE II-VI INCORPORATED 2 Management For For 5. RATIFICATION OF THE AUDIT COMMITTEE'S SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2013 Management For For INTERNATIONAL RECTIFIER CORPORATION Security Meeting Type Annual Ticker Symbol IRF Meeting Date 06-Nov-2012 ISIN US4602541058 Agenda 933690009 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ROBERT S. ATTIYEH For For 2 MARY B. CRANSTON For For 3 RICHARD J. DAHL For For 4 DWIGHT W. DECKER For For 5 DIDIER HIRSCH For For 6 OLEG KHAYKIN For For 7 THOMAS A. LACEY For For 8 JAMES D. PLUMMER For For 9 BARBARA L. RAMBO For For 10 ROCHUS E. VOGT For For 2. PROPOSAL TO APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 3. PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR FISCAL YEAR 2013. Management For For PERCEPTRON, INC. Security 71361F100 Meeting Type Annual Ticker Symbol PRCP Meeting Date 13-Nov-2012 ISIN US71361F1003 Agenda 933696190 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DAVID J. BEATTIE For For 2 KENNETH R. DABROWSKI For For 3 PHILIP J. DECOCCO For For 4 W. RICHARD MARZ For For 5 ROBERT S. OSWALD For For 6 JAMES A. RATIGAN For For 7 HARRY T. RITTENOUR For For 8 TERRYLL R. SMITH For For 2. RATIFICATION OF THE SELECTION OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT AUDITORS. Management For For LIFEVANTAGE CORPORATION Security 53222K106 Meeting Type Annual Ticker Symbol LFVN Meeting Date 14-Nov-2012 ISIN US53222K1060 Agenda 933699146 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MR. M.A. BEINDORFF For For 2 MR. DAVE S. MANOVICH For For 3 MR. GARRY MAURO For For 4 MR. GEORGE METZGER For For 5 MR. DOUGLAS C. ROBINSON For For 6 MR. RICHARD OKUMOTO For For 7 MR. ELWOOD H. SPEDDEN For For 2. A NON-BINDING ADVISORY VOTE APPROVING THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED PURSUANT TO THE COMPENSATION DISCLOSURE RULES OF THE SECURITIES AND EXCHANGE COMMISSION, INCLUDING THE COMPENSATION TABLES AND NARRATIVE DISCUSSION IN THE PROXY STATEMENT UNDER THE CAPTION "COMPENSATION DISCUSSION AND ANALYSIS." Management For For 3. A NON-BINDING ADVISORY VOTE AS TO THE FREQUENCY OF SHAREHOLDER ADVISORY VOTES ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management 1 Year Against 4. TO RATIFY THE APPOINTMENT OF EHRHARDT KEEFE STEINER & HOTTMAN PC AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING JUNE 30, 2013. Management For For WMS INDUSTRIES INC. Security Meeting Type Annual Ticker Symbol WMS Meeting Date 06-Dec-2012 ISIN US9292971093 Agenda 933698764 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ROBERT J. BAHASH For For 2 BRIAN R. GAMACHE For For 3 PATRICIA M. NAZEMETZ For For 4 MATTHEW H. PAULL For For 5 EDWARD W. RABIN, JR. For For 6 IRA S. SHEINFELD For For 7 BOBBY L. SILLER For For 8 WILLIAM J. VARESCHI, JR For For 9 KEITH R. WYCHE For For 2. THE APPROVAL OF THE ADOPTION OF THE WMS INDUSTRIES INC. INCENTIVE PLAN (2012 RESTATEMENT). Management Against Against 3. THE RATIFICATION OF ERNST & YOUNG AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013. Management For For 4. THE APPROVAL OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management For For ACTIVE POWER, INC. Security 00504W100 Meeting Type Special Ticker Symbol ACPW Meeting Date 17-Dec-2012 ISIN US00504W1009 Agenda 933713388 - Management Item Proposal Type Vote For/Against Management 1. PROPOSAL TO (I) APPROVE AMENDMENTS TO RESTATED CERTIFICATE OF INCORPORATION WHICH WOULD EFFECT A REVERSE STOCK SPLIT OF OUTSTANDING COMMON STOCK AT A REVERSE SPLIT RATIO OF FIVE-FOR-ONE, REDUCE THE TOTAL NUMBER OF SHARES OF COMMON STOCK THAT THE COMPANY IS AUTHORIZED TO ISSUE TO 30,000,,000,000 AND (II) AUTHORIZE THE BOARD TO FILE A CERTIFICATE OF AMENDMENT TO RESTATED CERTIFICATE OF INCORPORATION TO EFFECT THE FOREGOING. Management For For DAWSON GEOPHYSICAL COMPANY Security Meeting Type Annual Ticker Symbol DWSN Meeting Date 22-Jan-2013 ISIN US2393591027 Agenda 933720600 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 PAUL H. BROWN For For 2 CRAIG W. COOPER For For 3 GARY M. HOOVER For For 4 STEPHEN C. JUMPER For For 5 JACK D. LADD For For 6 TED R. NORTH For For 7 TIM C. THOMPSON For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF THE ACCOUNTING FIRM APPOINTED AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2013, AS NAMED IN THE COMPANY'S PROXY STATEMENT FOR THE ANNUAL MEETING. Management For For 3. PROPOSAL TO APPROVE A NON-BINDING ADVISORY RESOLUTION ON THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT OF THE COMPANY FOR THE 2 Management For For HUTCHINSON TECHNOLOGY INCORPORATED Security Meeting Type Annual Ticker Symbol HTCH Meeting Date 30-Jan-2013 ISIN US4484071067 Agenda 933718706 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WAYNE M. FORTUN For For 2 MARTHA GOLDBERG ARONSON For For 3 RUSSELL HUFFER For For 4 RICHARD J. PENN For For 5 FRANK P. RUSSOMANNO For For 6 PHILIP E. SORAN For For 7 THOMAS R. VERHAGE For For 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For 3. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE 2 Management For For KEY TECHNOLOGY, INC. Security Meeting Type Annual Ticker Symbol KTEC Meeting Date 07-Feb-2013 ISIN US4931431013 Agenda 933723353 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JOHN E. PELO For For 2 CHARLES H. STONECIPHER For For 2. PROPOSAL TO CONSIDER ADVISORY APPROVAL OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 3. PROPOSAL TO RATIFY SELECTION OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE 2 Management For For INSTEEL INDUSTRIES, INC. Security 45774W108 Meeting Type Annual Ticker Symbol IIIN Meeting Date 12-Feb-2013 ISIN US45774W1080 Agenda 933723377 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 C. RICHARD VAUGHN For For 2 LOUIS E. HANNEN For For 2. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR EXECUTIVE OFFICERS. Management For For 3. RATIFICATION OF APPOINTMENT OF GRANT THORNTON LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR OUR FISCAL YEAR 2013. Management For For POWELL INDUSTRIES, INC. Security Meeting Type Annual Ticker Symbol POWL Meeting Date 20-Feb-2013 ISIN US7391281067 Agenda 933724533 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JOSEPH L. BECHERER For For 2 MICHAEL A. LUCAS For For 3 THOMAS W. POWELL For For 2. TO HOLD A STOCKHOLDER ADVISORY VOTE ON THE COMPENSATION OF EXECUTIVES, AS DISCLOSED PURSUANT TO THE COMPENSATION DISCLOSURE RULES OF THE SECURITIES AND EXCHANGE COMMISSION, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, THE COMPENSATION TABLES AND ANY RELATED MATERIAL DISCLOSED IN THIS PROXY STATEMENT ("SAY-ON-PAY"). Management For For QUANEX BUILDING PRODUCTS CORP Security Meeting Type Annual Ticker Symbol NX Meeting Date 28-Feb-2013 ISIN US7476191041 Agenda 933728959 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WILLIAM GRIFFITHS For For 2 LEROY NOSBAUM For For 2. TO PROVIDE A NON-BINDING ADVISORY VOTE APPROVING THE COMPANY'S EXECUTIVE COMPENSATION PROGRAM. Management For For 3. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT EXTERNAL AUDITORS. Management For For M.D.C. HOLDINGS, INC. Security Meeting Type Annual Ticker Symbol MDC Meeting Date 18-Mar-2013 ISIN US5526761086 Agenda 933733948 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 MICHAEL A. BERMAN For For 2 HERBERT T. BUCHWALD For For 3 LARRY A. MIZEL For For 2 TO APPROVE THE M.D.C. HOLDINGS, INC. 2-BASED COMPENSATION PLAN. Management For For 3 TO APPROVE AN AMENDMENT TO THE M.D.C. HOLDINGS, INC. 2011 EQUITY INCENTIVE PLAN. Management For For 4 TO APPROVE AN ADVISORY PROPOSAL REGARDING THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS (SAY ON PAY). Management For For 5 TO APPROVE THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2013 FISCAL YEAR. Management For For UNIVERSAL FOREST PRODUCTS, INC. Security Meeting Type Annual Ticker Symbol UFPI Meeting Date 17-Apr-2013 ISIN US9135431040 Agenda 933739635 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WILLIAM G. CURRIE For For 2 JOHN M. ENGLER For For 3 BRUCE A. MERINO For For 2. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2013. Management For For 3. TO APPROVE EXECUTIVE COMPENSATION. (THIS IS AN ADVISORY VOTE) Management For For 4. TO AMEND THE COMPANY'S EQUAL EMPLOYMENT OPPORTUNITY POLICY. Shareholder Against For INNOVATIVE SOLUTIONS AND SUPPORT, INC. Security 45769N105 Meeting Type Annual Ticker Symbol ISSC Meeting Date 18-Apr-2013 ISIN US45769N1054 Agenda 933731463 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: ROBERT A. MIONIS Management For For 1B ELECTION OF DIRECTOR: ROBERT H. RAU Management For For 2 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2013. Management For For KIRBY CORPORATION Security Meeting Type Annual Ticker Symbol KEX Meeting Date 23-Apr-2013 ISIN US4972661064 Agenda 933759168 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: C. SEAN DAY Management For For ELECTION OF DIRECTOR: WILLIAM M. LAMONT, JR. Management For For ELECTION OF DIRECTOR: WILLIAM M. WATERMAN Management For For 2. RATIFICATION OF THE SELECTION OF KPMG LLP AS KIRBY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 3. ADVISORY VOTE ON THE APPROVAL OF THE COMPENSATION OF KIRBY'S NAMED EXECUTIVE OFFICERS. Management For For HARSCO CORPORATION Security Meeting Type Annual Ticker Symbol HSC Meeting Date 23-Apr-2013 ISIN US4158641070 Agenda 933759233 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 P.K. DECKER For For 2 J.F. EARL For For 3 K.G. EDDY For For 4 D.C. EVERITT For For 5 S.E. GRAHAM For For 6 T.D. GROWCOCK For For 7 H.W. KNUEPPEL For For 8 J.M. LOREE For For 9 A.J. SORDONI, III For For 10 R.C. WILBURN For For 2. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 4. APPROVAL OF THE 2 INCENTIVE COMPENSATION PLAN. Management For For GLACIER BANCORP, INC. Security 37637Q105 Meeting Type Annual Ticker Symbol GBCI Meeting Date 24-Apr-2013 ISIN US37637Q1058 Agenda 933763105 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MICHAEL J. BLODNICK For For 2 SHERRY L. CLADOUHOS For For 3 JAMES M. ENGLISH For For 4 ALLEN J. FETSCHER For For 5 ANNIE M. GOODWIN For For 6 DALLAS I. HERRON For For 7 CRAIG A. LANGEL For For 8 L. PETER LARSON For For 9 DOUGLAS J. MCBRIDE For For 10 JOHN W. MURDOCH For For 11 EVERIT A. SLITER For For 2. TO VOTE ON AN ADVISORY (NON-BINDING) RESOLUTION TO APPROVE THE COMPENSATION OF THE COMPANY'S EXECUTIVE OFFICERS. Management For For 3. TO RATIFY THE APPOINTMENT OF BKD, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For SELECTIVE INSURANCE GROUP, INC. Security Meeting Type Annual Ticker Symbol SIGI Meeting Date 24-Apr-2013 ISIN US8163001071 Agenda 933763496 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: PAUL D. BAUER Management For For 1B. ELECTION OF DIRECTOR: ANNABELLE G. BEXIGA Management For For 1C. ELECTION OF DIRECTOR: A. DAVID BROWN Management For For 1D. ELECTION OF DIRECTOR: JOHN C. BURVILLE Management For For 1E. ELECTION OF DIRECTOR: JOAN M. LAMM- TENNANT Management For For 1F. ELECTION OF DIRECTOR: MICHAEL J. MORRISSEY Management For For 1G. ELECTION OF DIRECTOR: GREGORY E. MURPHY Management For For 1H. ELECTION OF DIRECTOR: CYNTHIA S. NICHOLSON Management For For 1I. ELECTION OF DIRECTOR: RONALD L. O'KELLEY Management For For 1J. ELECTION OF DIRECTOR: WILLIAM M. RUE Management For For 1K. ELECTION OF DIRECTOR: J. BRIAN THEBAULT Management For For 2. APPROVE A NON-BINDING ADVISORY RESOLUTION ON THE COMPENSATION OF SELECTIVE'S NAMED EXECUTIVE OFFICERS. Management For For 3. RATIFY THE APPOINTMENT OF KPMG LLP AS SELECTIVE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For ASTEC INDUSTRIES, INC. Security Meeting Type Annual Ticker Symbol ASTE Meeting Date 25-Apr-2013 ISIN US0462241011 Agenda 933743608 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 J. DON BROCK For For 2 W. NORMAN SMITH For For 3 WILLIAM B. SANSOM For For 4 BENJAMIN G. BROCK For For 2. TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 3. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013. Management For For OLIN CORPORATION Security Meeting Type Annual Ticker Symbol OLN Meeting Date 25-Apr-2013 ISIN US6806652052 Agenda 933743658 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: C. ROBERT BUNCH Management For For ELECTION OF DIRECTOR: RANDALL W. LARRIMORE Management For For ELECTION OF DIRECTOR: JOHN M.B. O'CONNOR Management For For 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For SYNALLOY CORPORATION Security Meeting Type Annual Ticker Symbol SYNL Meeting Date 25-Apr-2013 ISIN US8715651076 Agenda 933761151 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 CRAIG C. BRAM For For 2 ANTHONY A. CALLANDER For For 3 HENRY L. GUY For For 4 JAMES W. TERRY, JR. For For 5 CARROLL D. VINSON For For 6 MURRAY H. WRIGHT For For 2. ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS Management For For 3. THE RATIFICATION OF THE APPOINTMENT OF DIXON HUGHES GOODMAN LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013 Management For For LYDALL, INC. Security Meeting Type Annual Ticker Symbol LDL Meeting Date 26-Apr-2013 ISIN US5508191062 Agenda 933752330 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DALE G. BARNHART For For 2 KATHLEEN BURDETT For For 3 W. LESLIE DUFFY For For 4 MATTHEW T. FARRELL For For 5 MARC T. GILES For For 6 WILLIAM D. GURLEY For For 7 SUZANNE HAMMETT For For 8 S. CARL SODERSTROM, JR. For For 2. HOLDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 3. RATIFYING THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS FOR FISCAL YEAR 2013. Management For For UNIT CORPORATION Security Meeting Type Annual Ticker Symbol UNT Meeting Date 01-May-2013 ISIN US9092181091 Agenda 933747276 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WILLIAM B. MORGAN For For 2 JOHN H. WILLIAMS For For 3 LARRY D. PINKSTON For For 2. APPROVE, ON AN ADVISORY BASIS, OUR NAMED EXECUTIVE OFFICERS' COMPENSATION. Management For For 3. RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT PUBLIC ACCOUNTING FIRM FOR THE YEAR 2013. Management For For WALTER INVESTMENT MGMT. CORP Security 93317W102 Meeting Type Annual Ticker Symbol WAC Meeting Date 03-May-2013 ISIN US93317W1027 Agenda 933783450 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 STEVEN R. BERRARD For For 2 ELLYN L. BROWN For For 3 DENMAR J. DIXON For For 2 ADVISORY VOTE ON EXECUTIVE COMPENSATION FOR NAMED EXECUTIVE OFFICERS. Management For For 3 APPROVAL OF AMENDED AND RESTATED WALTER INVESTMENT MANAGEMENT CORP. 2 Management For For 4 AMEND THE CORPORATE CHARTER'S REIT-RELATED PROVISIONS. Management For For 5 AMEND THE CORPORATE CHARTER TO PROVIDE VARIOUS MINISTERIAL REVISIONS. Management For For 6 AMEND THE CORPORATE CHARTER TO CONFORM THE CHARTER TO PREVIOUSLY ADOPTED ARTICLES SUPPLEMENTARY. Management For For 7 AMEND THE CORPORATE CHARTER TO AMEND INDEMNIFICATION PROVISIONS. Management For For 8 AMEND THE CHARTER TO PROVIDE CHANGES TO ARTICLES SIXTH, SEVENTH, AND EIGHTH TO PROVIDE CLARIFICATIONS AND TO COMPLY WITH MARYLAND GENERAL CORPORATION LAW. Management For For 9 APPROVAL AND RATIFICATION OF REGISTERED CERTIFIED PUBLIC ACCOUNTING FIRM. Management For For TRUSTMARK CORPORATION Security Meeting Type Annual Ticker Symbol TRMK Meeting Date 07-May-2013 ISIN US8984021027 Agenda 933757518 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ADOLPHUS B. BAKER For For 2 TONI D. COOLEY For For 3 DANIEL A. GRAFTON For For 4 GERARD R. HOST For For 5 DAVID H. HOSTER II For For 6 JOHN M. MCCULLOUCH For For 7 RICHARD H. PUCKETT For For 8 R. MICHAEL SUMMERFORD For For 9 LEROY G. WALKER, JR. For For 10 WILLIAM G. YATES III For For 2. TO PROVIDE ADVISORY APPROVAL OF TRUSTMARK'S EXECUTIVE COMPENSATION. Management For For 3. TO RATIFY THE SELECTION OF KPMG LLP AS TRUSTMARK'S INDEPENDENT AUDITOR FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For ENCORE WIRE CORPORATION Security Meeting Type Annual Ticker Symbol WIRE Meeting Date 07-May-2013 ISIN US2925621052 Agenda 933771568 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DONALD E. COURTNEY For For 2 GREGORY J. FISHER For For 3 DANIEL L. JONES For For 4 WILLIAM R. THOMAS, III For For 5 SCOTT D. WEAVER For For 6 JOHN H. WILSON For For 2. PROPOSAL TO APPROVE, IN A NON-BINDING ADVISORY VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 3. PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS OF THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2013. Management For For BENCHMARK ELECTRONICS, INC. Security 08160H101 Meeting Type Annual Ticker Symbol BHE Meeting Date 08-May-2013 ISIN US08160H1014 Agenda 933759916 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 MICHAEL R. DAWSON For For 2 GAYLA J. DELLY For For 3 PETER G. DORFLINGER For For 4 DOUGLAS G. DUNCAN For For 5 DAVID W. SCHEIBLE For For 6 BERNEE D.L. STROM For For 7 CLAY C. WILLIAMS For For 2 BOARD PROPOSAL REGARDING AN ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2013. Management For For 4 TO APPROVE THE RIGHTS AGREEMENT BETWEEN BENCHMARK ELECTRONICS, INC. AND COMPUTERSHARE TRUST COMPANY, N.A. AND AN AMENDMENT THERETO. Management Against Against OLD NATIONAL BANCORP Security Meeting Type Annual Ticker Symbol ONB Meeting Date 09-May-2013 ISIN US6800331075 Agenda 933746464 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ALAN W. BRAUN For For 2 LARRY E. DUNIGAN For For 3 NIEL C. ELLERBROOK For For 4 ANDREW E. GOEBEL For For 5 ROBERT G. JONES For For 6 PHELPS L. LAMBERT For For 7 ARTHUR H. MCELWEE, JR. For For 8 JAMES T. MORRIS For For 9 RANDALL T. SHEPARD For For 10 KELLY N. STANLEY For For 11 LINDA E. WHITE For For 2. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF THE APPOINTMENT OF CROWE HORWATH LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, Management For For CURTISS-WRIGHT CORPORATION Security Meeting Type Annual Ticker Symbol CW Meeting Date 10-May-2013 ISIN US2315611010 Agenda 933759257 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MARTIN R. BENANTE For For 2 DEAN M. FLATT For For 3 S. MARCE FULLER For For 4 ALLEN A. KOZINSKI For For 5 JOHN R. MYERS For For 6 JOHN B. NATHMAN For For 7 ROBERT J. RIVET For For 8 WILLIAM W. SIHLER For For 9 ALBERT E. SMITH For For 2. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013 Management For For 3. AN ADVISORY (NON-BINDING) VOTE ON EXECUTIVE COMPENSATION Management Against Against LAWSON PRODUCTS, INC. Security Meeting Type Annual Ticker Symbol LAWS Meeting Date 14-May-2013 ISIN US5207761058 Agenda 933769044 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 JAMES S. ERRANT For For 2 LEE S. HILLMAN For For 3 MICHAEL G. DECATA For For COHU, INC. Security Meeting Type Annual Ticker Symbol COHU Meeting Date 15-May-2013 ISIN US1925761066 Agenda 933789248 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JAMES A. DONAHUE For For 2 STEVEN J. BILODEAU For For 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS COHU'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For CYBEROPTICS CORPORATION Security Meeting Type Annual Ticker Symbol CYBE Meeting Date 17-May-2013 ISIN US2325171021 Agenda 933783412 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ALEX B. CIMOCHOWSKI For For 2 CRAIG D. GATES For For 3 KATHLEEN P. IVERSON For For 4 SUBODH KULKARNI For For 5 IRENE M. QUALTERS For For 6 MICHAEL M. SELZER, JR. For For 2. TO APPROVE COMPENSATION TO OUR EXECUTIVE OFFICERS (NONBINDING). Management For For 3. VOTE ON FREQUENCY OF FUTURE EXECUTIVE COMPENSATION VOTES (NONBINDING). Management 1 Year For 4. TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS INDEPENDENT REGISTERED PUBLIC AUDITORS. Management For For NEWPORT CORPORATION Security Meeting Type Annual Ticker Symbol NEWP Meeting Date 21-May-2013 ISIN US6518241046 Agenda 933777279 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 CHRISTOPHER COX For For 2 OLEG KHAYKIN For For 3 MICHAEL T. O'NEILL For For 4 ROBERT J. PHILLIPPY For For 5 PETER J. SIMONE For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS NEWPORT'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 28, 2013. Management For For 3. ADVISORY VOTE ON THE APPROVAL OF THE COMPENSATION OF NEWPORT'S NAMED EXECUTIVE OFFICERS. Management For For VISHAY PRECISION GROUP,INC. Security 92835K103 Meeting Type Annual Ticker Symbol VPG Meeting Date 21-May-2013 ISIN US92835K1034 Agenda 933785694 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MARC ZANDMAN For For 2 DR. SAMUEL BROYDO For For 3 SAUL REIBSTEIN For For 4 TIMOTHY TALBERT For For 5 ZIV SHOSHANI For For 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS VISHAY PRECISION GROUP, INC.'S REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2013. Management For For 3. TO APPROVE THE AMENDED AND RESTATED VISHAY PRECISION GROUP, INC. 2, INCLUDING AN INCREASE IN THE NUMBER OF COMMON SHARES AVAILABLE FOR ISSUANCE THEREUNDER. Management For For CDI CORP. Security Meeting Type Annual Ticker Symbol CDI Meeting Date 21-May-2013 ISIN US1250711009 Agenda 933797409 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 H. PAULETT EBERHART Withheld Against 2 MICHAEL J. EMMI For For 3 WALTER R. GARRISON For For 4 LAWRENCE C. KARLSON For For 5 RONALD J. KOZICH For For 6 ANNA M. SEAL For For 7 ALBERT E. SMITH For For 8 BARTON J. WINOKUR For For 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management Against Against 3. PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS CDI'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For NATIONSTAR MORTGAGE HOLDINGS INC Security 63861C109 Meeting Type Annual Ticker Symbol NSM Meeting Date 22-May-2013 ISIN US63861C1099 Agenda 933786622 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ROY A. GUTHRIE For For 2 MICHAEL D. MALONE For For 2. THE RATIFICATION OF ERNST & YOUNG LLP AS NATIONSTAR'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2013. Management For For RUDOLPH TECHNOLOGIES, INC. Security Meeting Type Annual Ticker Symbol RTEC Meeting Date 22-May-2013 ISIN US7812701032 Agenda 933803581 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DANIEL H. BERRY Management For For 1B. ELECTION OF DIRECTOR: THOMAS G. GREIG Management For For 1C. ELECTION OF DIRECTOR: RICHARD F. SPANIER Management For For 2. TO APPROVE, ON AN ADVISORY (NON- BINDING) BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. Management For For 3. TO APPROVE AN AMENDMENT TO OUR RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF OUR COMMON STOCK FROM 50,000,000 TO 100,000,000 SHARES. Management For For 4. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2013. Management For For ORION MARINE GROUP, INC. Security 68628V308 Meeting Type Annual Ticker Symbol ORN Meeting Date 23-May-2013 ISIN US68628V3087 Agenda 933776013 - Management Item Proposal Type Vote For/Against Management 1A. RE-ELECTION OF DIRECTOR: AUSTIN J. SHANFELTER Management For For 1B. RE-ELECTION OF DIRECTOR: GENE G. STOEVER Management For For 2. TO APPROVE A NON-BINDING ADVISORY PROPOSAL ON OUR EXECUTIVE COMPENSATION AS DISCLOSED IN THE ATTACHED PROXY STATEMENT (THE "SAY- ON-PAY" VOTE). Management For For 3. TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For DYNAMIC MATERIALS CORPORATION Security Meeting Type Annual Ticker Symbol BOOM Meeting Date 23-May-2013 ISIN US2678881051 Agenda 933785199 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 KEVIN T. LONGE For For 2 YVON PIERRE CARIOU For For 3 ROBERT A. COHEN For For 4 JAMES J. FERRIS For For 5 RICHARD P. GRAFF For For 6 BERNARD HUEBER For For 7 GERARD MUNERA For For 8 ROLF ROSPEK For For 2. TO APPROVE THE AMENDMENT TO THE COMPANY'S 2 Management For For 3. TO APPROVE THE ADOPTION OF THE COMPANY'S PERFORMANCE-BASED PLAN. Management For For 4. TO APPROVE THE NON-BINDING, ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Against Against 5. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For HEIDRICK & STRUGGLES INTERNATIONAL, INC. Security Meeting Type Annual Ticker Symbol HSII Meeting Date 23-May-2013 ISIN US4228191023 Agenda 933808353 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 RICHARD I. BEATTIE For For 2 JOHN A. FAZIO For For 3 MARK FOSTER For For 2 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 3 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For CORE-MARK HOLDING COMPANY, INC. Security Meeting Type Annual Ticker Symbol CORE Meeting Date 24-May-2013 ISIN US2186811046 Agenda 933780050 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ROBERT A. ALLEN Management For For 1B. ELECTION OF DIRECTOR: STUART W. BOOTH Management For For 1C. ELECTION OF DIRECTOR: GARY F. COLTER Management For For 1D. ELECTION OF DIRECTOR: ROBERT G. GROSS Management For For 1E. ELECTION OF DIRECTOR: L. WILLIAM KRAUSE Management For For 1F. ELECTION OF DIRECTOR: THOMAS B. PERKINS Management For For 1G. ELECTION OF DIRECTOR: HARVEY L. TEPNER Management For For 1H. ELECTION OF DIRECTOR: RANDOLPH I. THORNTON Management For For 1I. ELECTION OF DIRECTOR: J. MICHAEL WALSH Management For For 2. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS CORE-MARK'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO SERVE FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For SERVOTRONICS, INC. Security Meeting Type Annual Ticker Symbol SVT Meeting Date 24-May-2013 ISIN US8177321002 Agenda 933815649 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 EDWARD C. COSGROVE, ESQ For For 2 DR. WILLIAM H. DUERIG For For 3 DONALD W. HEDGES, ESQ. For For 4 KENNETH D. TRBOVICH For For 5 DR. N.D. TRBOVICH For For 2. RATIFICATION OF THE APPOINTMENT OF THE COMPANY'S INDEPENDENT REGISTERED ACCOUNTING FIRM FOR THE 2 Management For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 4. ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY SAY-ON-PAY VOTES. Management 1 Year Against MASONITE INTERNATIONAL CORPORATION Security Meeting Type Annual Ticker Symbol MASWF Meeting Date 29-May-2013 ISIN CA5753871055 Agenda 933806260 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 FREDERICK J. LYNCH For For 2 ROBERT J. BYRNE For For 3 JONATHAN F. FOSTER For For 4 KENNETH W. FREEMAN For For 5 GEORGE A. LORCH For For 6 FRANCIS M. SCRICCO For For 7 JOHN C. WILLS For For 2. THE APPOINTMENT OF DELOITTE AND TOUCHE LLP, AN INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS AUDITOR OF THE COMPANY AND THE AUTHORIZATION OF THE DIRECTORS OF THE COMPANY TO FIX THE REMUNERATION OF THE AUDITORS. Management For For S3. TO APPROVE AN AMENDMENT TO THE CURRENT ARTICLES OF THE COMPANY (THE "CURRENT ARTICLES") TO PROVIDE THE DIRECTORS THE POWER TO, BY RESOLUTION, SUBDIVIDE OR CONSOLIDATE THE COMPANY'S SHARE CAPITAL, AS MORE FULLY DESCRIBED IN THE INFORMATION CIRCULAR. Management For For S4. A SPECIAL RESOLUTION OF THE SHAREHOLDERS, THE FULL TEXT OF WHICH IS SET FORTH IN APPENDIX "B" TO THE INFORMATION CIRCULAR, TO AMEND THE CURRENT ARTICLES OF THE COMPANY TO PROVIDE FOR ADVANCE NOTICE REQUIREMENTS WITH RESPECT TO DIRECTOR NOMINATIONS, AS MORE PARTICULARLY DESCRIBED IN THE INFORMATION CIRCULAR. Management For For S5. TO APPROVE AMENDMENTS TO THE CURRENT ARTICLES AND TO THE SHAREHOLDERS AGREEMENT DATED AS OF JUNE 9, 2009, AS AMENDED AND RESTATED AS OF MARCH 1, 2, AND ALL RELATED PROVISIONS, AS MORE PARTICULARLY DESCRIBED IN THE INFORMATION CIRCULAR. Management For For ACTIVE POWER, INC. Security 00504W308 Meeting Type Annual Ticker Symbol ACPW Meeting Date 30-May-2013 ISIN US00504W3088 Agenda 933808846 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 STEPHEN CLEARMAN For For 2 T. PATRICK KELLY For For 2 TO APPROVE, BY NON-BINDING ADVISORY VOTE, EXECUTIVE COMPENSATION. Management For For 3 TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR ACTIVE POWER, INC FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For OMEGA FLEX, INC. Security Meeting Type Annual Ticker Symbol OFLX Meeting Date 04-Jun-2013 ISIN US6820951043 Agenda 933797601 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 J. NICHOLAS FILLER For For 2 BRUCE C. KLINK For For 3 EDWARD J. TRAINOR For For 2. APPROVAL ON NON-BINDING ADVISORY BASIS THE EXECUTIVE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management Against Against 3. VOTE ON A NON-BINDING ADVISORY BASIS ON THE FREQUENCY OF NON-BINDING ADVISORY APPROVALS OF EXECUTIVE COMPENSATION. Management 1 Year Against 4. RATIFICATION OF THE APPOINTMENT BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF INDEPENDENT AUDITORS FOR THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2013. Management For For GRANITE CONSTRUCTION INCORPORATED Security Meeting Type Annual Ticker Symbol GVA Meeting Date 06-Jun-2013 ISIN US3873281071 Agenda 933795152 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: WILLIAM G. DOREY Management For For 1B. ELECTION OF DIRECTOR: REBECCA A. MCDONALD Management For For 1C. ELECTION OF DIRECTOR: WILLIAM H. POWELL Management For For 1D. ELECTION OF DIRECTOR: CLAES G. BJORK Management For For 1E. TO RATIFY THE DIRECTORSHIP OF GADDI H. VASQUEZ APPOINTED BY THE BOARD ON OCTOBER 1, 2012. Management For For 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management For For 3. TO RATIFY THE APPOINTMENT BY THE AUDIT/COMPLIANCE COMMITTEE OF PRICEWATERHOUSECOOPERS LLP AS GRANITE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For LAYNE CHRISTENSEN COMPANY Security Meeting Type Annual Ticker Symbol LAYN Meeting Date 06-Jun-2013 ISIN US5210501046 Agenda 933822959 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DAVID A.B. BROWN For For 2 J. SAMUEL BUTLER For For 3 ROBERT R. GILMORE For For 4 ANTHONY B. HELFET For For 5 NELSON OBUS For For 6 RENE J. ROBICHAUD For For 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 3. PROPOSAL TO RATIFY THE SELECTION OF THE ACCOUNTING FIRM OF DELOITTE & TOUCHE LLP AS LAYNE CHRISTENSEN'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING JANUARY 31, 2014. Management For For CTPARTNERS EXECUTIVE SEARCH INC Security 22945C105 Meeting Type Annual Ticker Symbol CTP Meeting Date 12-Jun-2013 ISIN US22945C1053 Agenda 933809406 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 SCOTT M. BIRNBAUM For For 2 MICHAEL C. FEINER For For 3 BETSY L. MORGAN For For 4 BRIAN M. SULLIVAN For For 5 T.R. TESTWUIDE, SR. For For 2. RATIFICATION OF THE APPOINTMENT OF MCGLADREY LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For 3. ADVISORY APPROVAL OF COMPENSATION OF NAMED EXECUTIVES AS DISCLOSED IN THE PROXY STATEMENT. Management For For 4. ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS DISCLOSED IN THE PROXY STATEMENT. Management 1 Year Against NATURAL GAS SERVICES GROUP, INC. Security 63886Q109 Meeting Type Annual Ticker Symbol NGS Meeting Date 12-Jun-2013 ISIN US63886Q1094 Agenda 933811451 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JOHN W. CHISHOLM For For 2. RATIFICATION OF THE APPOINTMENT OF BDO USA, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 3. TO CONSIDER AN ADVISORY VOTE ON COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For EMCOR GROUP, INC. Security 29084Q100 Meeting Type Annual Ticker Symbol EME Meeting Date 13-Jun-2013 ISIN US29084Q1004 Agenda 933808175 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 STEPHEN W. BERSHAD For For 2 DAVID A.B. BROWN For For 3 LARRY J. BUMP For For 4 ALBERT FRIED, JR. For For 5 ANTHONY J. GUZZI For For 6 RICHARD F. HAMM, JR. For For 7 DAVID H. LAIDLEY For For 8 FRANK T. MACINNIS For For 9 JERRY E. RYAN For For 10 MICHAEL T. YONKER For For 2. APPROVAL BY NON-BINDING ADVISORY VOTE OF EXECUTIVE COMPENSATION. Management For For 3. TO REAPPROVE THE ADOPTION OF THE KEY EXECUTIVE INCENTIVE BONUS PLAN. Management For For 4. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR 2013. Management For For APOGEE ENTERPRISES, INC. Security Meeting Type Annual Ticker Symbol APOG Meeting Date 26-Jun-2013 ISIN US0375981091 Agenda 933825323 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JEROME L. DAVIS For For 2 SARA L. HAYS For For 3 RICHARD V. REYNOLDS For For 2. ADVISORY APPROVAL OF APOGEE'S EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS APOGEE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MARCH 1, 2014. Management For For COMSTOCK MINING INC Security Meeting Type Annual Ticker Symbol LODE Meeting Date 27-Jun-2013 ISIN US2057501023 Agenda 933812453 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JOHN V. WINFIELD For For 2 CORRADO DEGASPERIS For For 3 DANIEL W. KAPPES For For 4 WILLIAM J. NANCE For For 5 ROBERT A. RESEIGH For For 2. THE PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For 3. THE PROPOSAL TO APPROVE THE NON- BINDING ADVISORY RESOLUTION RELATING TO THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management Abstain Against 4. THE PROPOSAL TO RECOMMEND, BY NON- BINDING ADVISORY VOTE, THE FREQUENCY OF THE SHAREHOLDER VOTES ON EXECUTIVE COMPENSATION. Management Abstain Against CM ADVISORS FIXED INCOMEFUND Meeting Date Range: 01-Jul-2012 To 30-Jun-2013 Investment Company Report PIONEER HIGH INCOME TRUST Security 72369H106 Meeting Type Annual Ticker Symbol PHT Meeting Date 23-Oct-2012 ISIN US72369H1068 Agenda 933675108 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 THOMAS J. PERNA For For WESTERN ASSET MANAGED HIGH FUND Security 95766L107 Meeting Type Annual Ticker Symbol MHY Meeting Date 24-Jun-2013 ISIN US95766L1070 Agenda 933838902 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 PAOLO M. CUCCHI* For For 2 WILLIAM R. HUTCHINSON* For For 3 EILEEN A. KAMERICK* For For 4 KENNETH D. FULLER# For For
